Exhibit 10.1

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

LIBERTY OILFIELD SERVICES NEW HOLDCO LLC

DATED AS OF JANUARY 17, 2018

THE LIMITED LIABILITY COMPANY INTERESTS IN LIBERTY OILFIELD SERVICES NEW HOLDCO
LLC HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED,
THE SECURITIES LAWS OF ANY STATE, OR ANY OTHER APPLICABLE SECURITIES LAWS, AND
HAVE BEEN OR ARE BEING ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. SUCH INTERESTS MUST BE
ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE
WITH (I) THE SECURITIES ACT, ANY APPLICABLE SECURITIES LAWS OF ANY STATE AND ANY
OTHER APPLICABLE SECURITIES LAWS; (II) THE TERMS AND CONDITIONS OF THIS SECOND
AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT; AND
(III) ANY OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BETWEEN THE MANAGING
MEMBER AND THE APPLICABLE MEMBER. THE LIMITED LIABILITY COMPANY INTERESTS MAY
NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS, THIS SECOND
AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT, AND ANY
OTHER TERMS AND CONDITIONS AGREED TO IN WRITING BY THE MANAGING MEMBER AND THE
APPLICABLE MEMBER. THEREFORE, PURCHASERS AND OTHER TRANSFEREES OF SUCH LIMITED
LIABILITY COMPANY INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF THEIR
INVESTMENT OR ACQUISITION FOR AN INDEFINITE PERIOD OF TIME.

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS      2  

Section 1.1

 

Definitions

     2  

Section 1.2

 

Interpretive Provisions

     13   ARTICLE II ORGANIZATION OF THE LIMITED LIABILITY COMPANY      14  

Section 2.1

 

Formation

     14  

Section 2.2

 

Filing

     14  

Section 2.3

 

Name

     14  

Section 2.4

 

Registered Office; Registered Agent

     14  

Section 2.5

 

Principal Place of Business

     15  

Section 2.6

 

Purpose; Powers

     15  

Section 2.7

 

Term

     15  

Section 2.8

 

Intent

     15   ARTICLE III [RESERVED]      15   ARTICLE IV OWNERSHIP AND CAPITAL
CONTRIBUTIONS; CAPITAL ACCOUNTS      15  

Section 4.1

 

Authorized Units; General Provisions With Respect to Units

     15  

Section 4.2

 

Voting Rights

     18  

Section 4.3

 

Capital Contributions; Unit Ownership

     18  

Section 4.4

 

Capital Accounts

     19  

Section 4.5

 

Other Matters

     20  

Section 4.6

 

Redemption of Units

     20   ARTICLE V ALLOCATIONS OF PROFITS AND LOSSES      27  

Section 5.1

 

Profits and Losses

     27  

Section 5.2

 

Special Allocations

     28  

Section 5.3

 

Allocations for Tax Purposes in General

     30  

Section 5.4

 

Other Allocation Rules

     31   ARTICLE VI DISTRIBUTIONS      32  

Section 6.1

 

Distributions

     32  

Section 6.2

 

Tax-Related Distributions

     33  

Section 6.3

 

Distribution Upon Withdrawal

     34   ARTICLE VII MANAGEMENT      34  

Section 7.1

 

The Managing Member; Fiduciary Duties

     34  

Section 7.2

 

Officers

     35  

Section 7.3

 

Warranted Reliance by Officers on Others

     35  

Section 7.4

 

Indemnification

     36  

Section 7.5

 

Maintenance of Insurance or Other Financial Arrangements

     37  

Section 7.6

 

Resignation or Termination of Managing Member

     37  

 

i



--------------------------------------------------------------------------------

Section 7.7

 

No Inconsistent Obligations

     37  

Section 7.8

 

Reclassification Events of PubCo

     38  

Section 7.9

 

Certain Costs and Expenses

     38   ARTICLE VIII ROLE OF MEMBERS      39  

Section 8.1

 

Rights or Powers

     39  

Section 8.2

 

Voting

     39  

Section 8.3

 

Various Capacities

     40  

Section 8.4

 

Investment Opportunities

     40   ARTICLE IX TRANSFERS OF INTERESTS      41  

Section 9.1

 

Restrictions on Transfer

     41  

Section 9.2

 

Notice of Transfer

     43  

Section 9.3

 

Transferee Members

     43  

Section 9.4

 

Pledgee’s Rights; Units to be General Intangibles

     43  

Section 9.5

 

Legend

     44   ARTICLE X ACCOUNTING      45  

Section 10.1

 

Books of Account

     45  

Section 10.2

 

Tax Elections

     45  

Section 10.3

 

Tax Returns; Information

     46  

Section 10.4

 

Tax Matters Member and Company Representative

     46  

Section 10.5

 

Withholding Tax Payments and Obligations

     47   ARTICLE XI DISSOLUTION AND TERMINATION      48  

Section 11.1

 

Liquidating Events

     48  

Section 11.2

 

Bankruptcy

     48  

Section 11.3

 

Procedure

     49  

Section 11.4

 

Rights of Members

     50  

Section 11.5

 

Notices of Dissolution

     50  

Section 11.6

 

Reasonable Time for Winding Up

     50  

Section 11.7

 

No Deficit Restoration

     50   ARTICLE XII GENERAL      50  

Section 12.1

 

Amendments; Waivers

     50  

Section 12.2

 

Further Assurances

     51  

Section 12.3

 

Successors and Assigns

     51  

Section 12.4

 

Entire Agreement

     52  

Section 12.5

 

Rights of Members Independent

     52  

Section 12.6

 

Governing Law

     52  

Section 12.7

 

Jurisdiction and Venue

     52  

Section 12.8

 

Headings

     52  

Section 12.9

 

Counterparts

     52  

Section 12.10

 

Notices

     53  

Section 12.11

 

Representation By Counsel; Interpretation

     53  

 

ii



--------------------------------------------------------------------------------

Section 12.12

 

Severability

     54  

Section 12.13

 

Expenses

     54  

Section 12.14

 

No Third Party Beneficiaries

     54  

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

LIBERTY OILFIELD SERVICES NEW HOLDCO LLC

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT
(as amended, supplemented or restated from time to time, this “Agreement”) is
entered into as of January 17, 2018, by and among Liberty Oilfield Services New
HoldCo LLC, a Delaware limited liability company (the “Company”), and each other
Person who is or at any time becomes a Member in accordance with the terms of
this Agreement and the Act. Capitalized terms used herein and not otherwise
defined have the respective meanings set forth in Section 1.1.

RECITALS

WHEREAS, the Company was formed pursuant to a Certificate of Formation filed in
the office of the Secretary of State of the State of Delaware on December 21,
2016 and is currently governed by the First Amended and Restated Limited
Liability Company Operating Agreement of the Company, dated as of January 17,
2018 (the “Existing LLC Agreement”);

WHEREAS, pursuant to the terms of the Reorganization Agreement, the parties
thereto have agreed to consummate the reorganization of the Company contemplated
by the Reorganization Agreement and to take the other actions contemplated in
the Reorganization Agreement (collectively, the “Reorganization”);

WHEREAS, the Members of the Company consist of those Persons listed on Exhibit A
as of the date hereof;

WHEREAS, in connection with the Reorganization, Liberty Oilfield Services Inc.,
a Delaware corporation (together with any successor, “PubCo”), will issue shares
of Class A Common Stock to the public in the initial underwritten public
offering of shares of its stock (the “IPO”) in exchange for cash (the
“Proceeds”);

WHEREAS, PubCo will use a portion of the Proceeds to purchase Units from certain
continuing Members of the Company, will transfer a portion of the Proceeds to
certain former Members of the Company in connection with their transfer of Units
to PubCo and will contribute the remaining net Proceeds to the Company in
exchange for a number of Units such that the total number of Units held by PubCo
(and its wholly owned Subsidiaries) equals the number of shares of Class A
Common Stock outstanding after the IPO (including any shares of Class A Stock
issued pursuant to the exercise of any underwriters’ option) and related
transactions;

WHEREAS, taking into account any purchase of Units from the continuing Members
of the Company in connection with the IPO, PubCo will sell a number of shares of
its Class B Common Stock to each Member of the Company (other than PubCo and its
wholly owned Subsidiaries) equal to the number of outstanding Units held by such
Member in exchange for a

 

1



--------------------------------------------------------------------------------

cash payment equal to the par value of such shares; provided that to the extent
that any underwriters’ option is exercised, any shares of Class B Common Stock
relating to additional Units that are purchased from the continuing Members of
the Company will be forfeited;

WHEREAS, each Unit (other than any Unit held by PubCo and its wholly owned
Subsidiaries) may be redeemed, at the election of the holder of such Unit
(together with the transfer and surrender by such holder of one share of Class B
Common Stock), for one share of Class A Common Stock in accordance with the
terms and conditions of this Agreement;

WHEREAS, the Members of the Company desire that PubCo become the sole managing
Member of the Company (in its capacity as managing Member as well as in any
other capacity, the “Managing Member”);

WHEREAS, the Members of the Company desire to amend and restate the Existing LLC
Agreement; and

WHEREAS, this Agreement shall supersede the Existing LLC Agreement in its
entirety as of the date hereof.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement and the Schedules and
Exhibits attached to this Agreement, the following definitions shall apply:

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq., as amended from time to time (or any corresponding provisions of
succeeding law).

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Entity.

“Adjusted Basis” has the meaning given such term in Section 1011 of the Code.

“Adjusted Capital Account Deficit” means the deficit balance, if any, in such
Member’s Capital Account at the end of any Fiscal Year or other taxable period,
with the following adjustments:

 

  (a) credit to such Capital Account any amount that such Member is obligated to
restore under Treasury Regulations Section 1.704-1(b)(2)(ii)(c), as well as any
addition thereto pursuant to the next to last sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5) after taking into account thereunder
any changes during such year in Company Minimum Gain and Member Minimum Gain;
and

 

2



--------------------------------------------------------------------------------

  (b) debit to such Capital Account the items described in Treasury Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

This definition of Adjusted Capital Account Deficit is intended to comply with
the provisions of Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; provided that, for purposes of this Agreement, (a) no Member shall be
deemed an Affiliate of the Company or any of its Subsidiaries and (b) none of
the Company or any of its Subsidiaries shall be deemed an Affiliate of any
Member.

“Agreement” is defined in the preamble to this Agreement.

“Assumed Tax Liability” means, with respect to any Member for any Fiscal Year or
other taxable period, the product of (a) the U.S. federal taxable income (taking
into account all items of income, gain, loss and deduction of the Company)
allocated by the Company to such Member in such Fiscal Year or other taxable
period (other than, for the avoidance of doubt, taxable income incurred by any
Member in connection with the receipt of a guaranteed payment for services by
such Member) (taking into account for purposes of clause (a) adjustments and
allocations under Sections 704(c), 734 and 743 of the Code); multiplied by
(b) the highest applicable U.S. federal, state and local income tax rate
(including any tax rate imposed on “net investment income” by Section 1411 of
the Code and taking into account any applicable deduction under Section 199A of
the Code) applicable to an individual, or, if higher, a corporation, resident in
New York, New York, with respect to the character of U.S. federal taxable income
or loss allocated by the Company to such Member (e.g., capital gains or losses,
dividends, ordinary income, etc.). The Managing Member shall reasonably
determine the Assumed Tax Liability for each Member based on such assumptions as
the Managing Member deems necessary; provided, that such assumptions shall in no
event be inconsistent with the terms of this definition.

“beneficially own” and “beneficial owner” shall be as defined in Rule 13d-3 of
the rules promulgated under the Exchange Act.

“Bipartisan Budget Act of 2015” means Title XI of the Bipartisan Budget Act of
2015, as may be amended from time to time (or any corresponding provisions of
succeeding law), and any related provisions of law, including court decisions,
regulations and administrative guidance.

“Board” means the board of directors of PubCo.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

“Call Election Notice” is defined in Section 4.6(f)(ii).

“Call Right” has the meaning set forth in Section 4.6(f)(i).

 

3



--------------------------------------------------------------------------------

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.4.

“Capital Contribution” means, with respect to any Member, the amount of cash and
the initial Gross Asset Value of any property (other than cash) contributed to
the Company by such Member. Any reference to the Capital Contribution of a
Member will include any Capital Contributions made by a predecessor holder of
such Member’s Units to the extent that such Capital Contribution was made in
respect of Units Transferred to such Member.

“Cash Election” is defined in Section 4.6(a)(iii) and shall also include PubCo’s
election to purchase Units for cash pursuant to an exercise of its Call Right
set forth in Section 4.6(g).

“Cash Election Amount” means with respect to a particular Redemption for which a
Cash Election has been made, (i) if the Class A Common Stock trades on a
securities exchange or automated or electronic quotation system, an amount of
cash equal to the product of (A) the number of shares of Class A Common Stock
that would have been received in such Redemption if a Cash Election had not been
made and (B) the average of the volume-weighted closing price for a share of
Class A Common Stock on the principal U.S. securities exchange or automated or
electronic quotation system on which the Class A Common Stock trades, as
reported by Bloomberg, L.P., or its successor, for each of the thirty
(30) consecutive full Trading Days ending on and including the last full Trading
Day immediately prior to the Redemption Notice Date, subject to appropriate and
equitable adjustment for any stock splits, reverse splits, stock dividends or
similar events affecting the Class A Common Stock; and (ii) if the Class A
Common Stock no longer trades on a securities exchange or automated or
electronic quotation system, an amount of cash equal to the product of (A) the
number of shares of Class A Common Stock that would have been received in such
Redemption if a Cash Election had not been made and (B) the fair market value of
one share of Class A Common Stock, as determined by the Managing Member in good
faith, that would be obtained in an arms-length transaction between an informed
and willing buyer and an informed and willing seller, with neither party having
any compulsion to buy or sell, and without regard to the particular
circumstances of the buyer or seller.

“Change of Control Redemption Date” is defined in Section 4.6(g).

“Class A Common Stock” means, as applicable, (a) the Class A Common Stock, par
value $0.01 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class A Common Stock or into which the Class A
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

“Class B Common Stock” means, as applicable, (a) the Class B Common Stock, par
value $0.01 per share, of PubCo or (b) following any consolidation, merger,
reclassification or other similar event involving PubCo, any shares or other
securities of PubCo or any other Person or cash or other property that become
payable in consideration for the Class B Common Stock or into which the Class B
Common Stock is exchanged or converted as a result of such consolidation,
merger, reclassification or other similar event.

 

4



--------------------------------------------------------------------------------

“Closing Date Capital Account Balance” means, with respect to any Member, the
positive Capital Account balance of such Member as of the date hereof, the
amount or deemed value of which is set forth on Exhibit A.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

“Commission” means the U.S. Securities and Exchange Commission.

“Company” is defined in the preamble to this Agreement.

“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). It is further
understood that Company Minimum Gain shall be determined in a manner consistent
with the rules of Treasury Regulations Section 1.704-2(b)(2), including the
requirement that if the adjusted Gross Asset Value of property subject to one or
more Nonrecourse Liabilities differs from its adjusted tax basis, Company
Minimum Gain shall be determined with reference to such Gross Asset Value.

“Company Representative” has the meaning assigned to the term “partnership
representative” in Section 6223 of the Code and any Treasury Regulations or
other administrative or judicial pronouncements promulgated thereunder.

“Contract” means any written agreement, contract, lease, sublease, license,
sublicense, obligation, promise or undertaking.

“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly or as trustee, personal representative or
executor, of the power to direct or cause the direction of the affairs or
management of a Person, whether through the ownership of voting securities, as
trustee, personal representative or executor, by contract, credit arrangement or
otherwise.

“Debt Securities” means, with respect to PubCo, any and all debt instruments or
debt securities that are not convertible or exchangeable into Equity Securities
of PubCo.

“Depreciation” means, for each Fiscal Year or other taxable period, an amount
equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such Fiscal Year or other taxable period,
except that (a) with respect to any such property the Gross Asset Value of which
differs from its Adjusted Basis for U.S. federal income tax purposes and which
difference is being eliminated by use of the “remedial method” pursuant to
Treasury Regulations Section 1.704-3(d), Depreciation for such Fiscal Year or
other taxable period shall be the amount of book basis recovered for such Fiscal
Year or other taxable period under the rules prescribed by Treasury Regulations
Section 1.704-3(d)(2), and (b) with respect to any other such property the Gross
Asset Value of which differs from its Adjusted Basis for U.S. federal income tax
purposes at the beginning of such Fiscal Year or other taxable period,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such

 

5



--------------------------------------------------------------------------------

Fiscal Year or other taxable period bears to such beginning Adjusted Basis;
provided, however, that if the Adjusted Basis for U.S. federal income tax
purposes of an asset at the beginning of such Fiscal Year or other taxable
period is zero, Depreciation with respect to such asset shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Tax Matters Member.

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time (or any corresponding provisions of succeeding law).

“Discount” has the meaning set forth in Section 7.9.

“Effective Time” means 12:01 a.m. Central Daylight Time on the date of the
initial closing of the IPO.

“Equity Securities” means (a) with respect to a partnership, limited liability
company or similar Person, any and all units, interests, rights to purchase,
warrants, options or other equivalents of, or other ownership interests in, any
such Person as well as debt or equity instruments convertible, exchangeable or
exercisable into any such units, interests, rights or other ownership interests
and (b) with respect to a corporation, any and all shares, interests,
participation or other equivalents (however designated) of corporate stock,
including all common stock and preferred stock, or warrants, options or other
rights to acquire any of the foregoing, including any debt instrument
convertible or exchangeable into any of the foregoing.

“ERISA” means the Employee Retirement Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

“Existing LLC Agreement” is defined in the recitals to this Agreement.

“Fair Market Value” means the fair market value of any property as determined in
good faith by the Managing Member after taking into account such factors as the
Managing Member shall deem appropriate.

“Federal Bankruptcy Code” means Title 11 of the United States Code, as amended
from time to time, and all rules and regulations promulgated thereunder.

“Fiscal Year” means the fiscal year of the Company, which shall end on
December 31 of each calendar year unless, for U.S. federal income tax purposes,
another fiscal year is required. The Company shall have the same fiscal year for
U.S. federal income tax purposes and for accounting purposes.

“GAAP” means U.S. generally acceptable accounting principles at the time.

“Good Faith” means a Person having acted in good faith and in a manner such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal proceeding, having had no reasonable
cause to believe such Person’s conduct was unlawful.

 

6



--------------------------------------------------------------------------------

“Governmental Entity” means any federal, national, supranational, state,
provincial, local, foreign or other government, governmental, stock exchange,
regulatory or administrative authority, agency or commission or any court,
tribunal, or judicial or arbitral body.

“Gross Asset Value” means, with respect to any asset, the asset’s Adjusted Basis
for U.S. federal income tax purposes, except as follows:

 

  (a) the initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross Fair Market Value of such asset as of the date of
such contribution;

 

  (b) the Gross Asset Values of all Company assets shall be adjusted to equal
their respective gross Fair Market Values as of the following times: (i) the
acquisition of an interest (or additional interest) in the Company by any new or
existing Member in exchange for more than a de minimis Capital Contribution to
the Company or in exchange for the performance of more than a de minimis amount
of services to or for the benefit of the Company; (ii) the distribution by the
Company to a Member of more than a de minimis amount of Company assets as
consideration for an interest in the Company; (iii) the liquidation of the
Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code
Section 708(b)(1)(B)), (iv) the acquisition of an interest in the Company by any
new or existing Member upon the exercise of a noncompensatory option in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(s); or (v) any
other event to the extent determined by the Managing Member to be permitted and
necessary or appropriate to properly reflect Gross Asset Values in accordance
with the standards set forth in Treasury Regulations
Section 1.704-1(b)(2)(iv)(q); provided, however, that adjustments pursuant to
clauses (i), (ii) and (iv) above shall be made only if the Managing Member
reasonably determines that such adjustments are necessary or appropriate to
reflect the relative economic interests of the Members in the Company. If any
noncompensatory options are outstanding upon the occurrence of an event
described in this paragraph (b)(i) through (b)(v), the Company shall adjust the
Gross Asset Values of its properties in accordance with Treasury Regulations
Sections 1.704-1(b)(2)(iv)(f)(1) and 1.704-1(b)(2)(iv)(h)(2);

 

  (c) the Gross Asset Value of any Company asset distributed to any Member shall
be adjusted to equal the gross Fair Market Value of such asset on the date of
such distribution;

 

  (d)

the Gross Asset Values of Company assets shall be increased (or decreased) to
reflect any adjustments to the Adjusted Basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m) and subsection (f) in the

 

7



--------------------------------------------------------------------------------

  definition of “Profits” or “Losses” below or Section 5.2(h); provided,
however, that the Gross Asset Value of a Company asset shall not be adjusted
pursuant to this subsection to the extent the Managing Member determines that an
adjustment pursuant to subsection (b) of this definition is necessary or
appropriate in connection with a transaction that would otherwise result in an
adjustment pursuant to this subsection (d); and

 

  (e) if the Gross Asset Value of a Company asset has been determined or
adjusted pursuant to subsections (a), (b) or (d) of this definition of Gross
Asset Value, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Profits, Losses and other items allocated pursuant to Article V.

“Indebtedness” means (a) all indebtedness for borrowed money (including
capitalized lease obligations, sale-leaseback transactions or other similar
transactions, however evidenced), (b) any other indebtedness that is evidenced
by a note, bond, debenture, draft or similar instrument, (c) notes payable and
(d) lines of credit and any other agreements relating to the borrowing of money
or extension of credit.

“Interest” means the entire interest of a Member in the Company, including the
Units and all of such Member’s rights, powers and privileges under this
Agreement and the Act.

“IPO” is defined in the recitals to this Agreement.

“Law” means any federal, national, supranational, state, provincial, local or
similar statute, law, ordinance, regulation, rule, code, order, requirement or
rule of law (including common law).

“Legal Action” is defined in Section 12.7.

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Liquidating Event” is defined in Section 11.1.

“Managing Member” is defined in the recitals to this Agreement.

“Member” means any Person that executes this Agreement as a Member, and any
other Person admitted to the Company as an additional or substituted Member,
that has not made a disposition of such Person’s entire Interest.

“Member Minimum Gain” has the meaning ascribed to “partner nonrecourse debt
minimum gain” set forth in Treasury Regulations Section 1.704-2(i). It is
further understood that the determination of Member Minimum Gain and the net
increase or decrease in Member Minimum Gain shall be made in the same manner as
required for such determination of Company Minimum Gain under Treasury
Regulations Sections 1.704-2(d) and 1.704-2(g)(3).

 

8



--------------------------------------------------------------------------------

“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Deductions” has the meaning of “partner nonrecourse
deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

“National Securities Exchange” means an exchange registered with the Commission
under the Exchange Act.

“Nonrecourse Deductions” has the meaning assigned that term in Treasury
Regulations Section 1.704-2(b).

“Nonrecourse Liability” is defined in Treasury Regulations
Section 1.704-2(b)(3).

“Officer” means each Person appointed as an officer of the Company pursuant to
and in accordance with the provisions of Section 7.2.

“Permitted Transferee” means, with respect to any Member, (a) any Affiliate of
such Member, (b) any partner, shareholder or member of such Member, (c) any
successor entity of such Member, (d) a trust established by or for the benefit
of a Member of which only such Member and his or her immediate family members
are beneficiaries, (e) any Person established for the benefit of, and
beneficially owned solely by, an entity Member or the sole individual direct or
indirect owner of an entity Member, and (f) upon an individual Member’s death,
an executor, administrator or beneficiary of the estate of the deceased Member.

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity, as
well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the Exchange Act.

“Plan Asset Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

“President and Chief Executive Officer” is defined in Section 7.2(b).

“Prime Rate” means, on any date of determination, a rate per annum equal to the
rate of interest most recently published by The Wall Street Journal as the
“prime rate” at large U.S. money center banks.

“Proceeding” is defined in Section 7.4.

“Proceeds” is defined in the recitals to this Agreement.

“Profits” or “Losses” means, for each Fiscal Year or other taxable period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments (without duplication):

 

9



--------------------------------------------------------------------------------

  (a) any income or gain of the Company that is exempt from U.S. federal income
tax and not otherwise taken into account in computing Profits or Losses shall be
added to such taxable income or loss;

 

  (b) any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits or Losses, shall be subtracted from such taxable income or
loss;

 

  (c) in the event the Gross Asset Value of any Company asset is adjusted
pursuant to subsection (b) or (c) of the definition of Gross Asset Value above,
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Gross Asset Value of the Company asset) or an item of
loss (if the adjustment decreases the Gross Asset Value of the Company asset)
from the disposition of such asset and shall, except to the extent allocated
pursuant to Section 5.2, be taken into account for purposes of computing Profits
or Losses;

 

  (d) gain or loss resulting from any disposition of Company assets with respect
to which gain or loss is recognized for U.S. federal income tax purposes shall
be computed with reference to the Gross Asset Value of the asset disposed of,
notwithstanding that the adjusted tax basis of such asset differs from its Gross
Asset Value;

 

  (e) in lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation;

 

  (f) to the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code Section 734(b) is required, pursuant to Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

 

  (g) any items of income, gain, loss or deduction which are specifically
allocated pursuant to the provisions of Section 5.2 shall not be taken into
account in computing Profits or Losses for any taxable year, but such items
available to be specially allocated pursuant to Section 5.2 will be determined
by applying rules analogous to those set forth in subparagraphs (a) through (f)
above.

“Property” means all real and personal property owned by the Company from time
to time, including both tangible and intangible property.

“PubCo” is defined in the recitals to this Agreement.

 

10



--------------------------------------------------------------------------------

A “PubCo Change of Control” shall be deemed to have occurred if or upon:

(a) any Person or any group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto (excluding a corporation or other
entity owned, directly or indirectly, by the stockholders of PubCo in
substantially the same proportions as their ownership of stock of PubCo), is or
becomes the beneficial owner, directly or indirectly, of securities of PubCo
representing more than 50% of the combined voting power of PubCo’s then
outstanding voting securities (excluding any Person (or an Affiliate thereof) or
any group of Persons (or any Affiliate of any member of such group) who, on the
date of the consummation of the IPO, is the beneficial owner, directly or
indirectly, of securities of PubCo representing more than fifty percent (50%) of
the combined voting power of PubCo’s then outstanding voting securities; or

(b) there is consummated a merger or consolidation of PubCo with any other
corporation or other entity, and, immediately after the consummation of such
merger or consolidation, either (i) the members of the Board immediately prior
to the merger or consolidation do not constitute at least a majority of the
members of the board of directors of the company surviving the merger or, if the
surviving company is a Subsidiary, the ultimate parent thereof, or (ii) the
voting securities of PubCo immediately prior to such merger or consolidation do
not continue to represent or are not converted into more than 50% of the
combined voting power of the then-outstanding voting securities of the Person
resulting from such merger or consolidation or, if the surviving company is a
Subsidiary, the ultimate parent thereof; or

(c) the stockholders of PubCo approve a plan of complete liquidation or
dissolution of PubCo or there is consummated an agreement or series of related
agreements for the sale or other disposition, directly or indirectly, by PubCo
of all or substantially all of PubCo ‘s assets, other than such sale or other
disposition by PubCo of all or substantially all of PubCo ‘s assets to an
entity, at least 50% of the combined voting power of the voting securities of
which are owned by stockholders of PubCo in substantially the same proportions
as their ownership of PubCo immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (b)(i) above, a
“PubCo Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the shares of PubCo immediately prior to
such transaction or series of transactions continue to have substantially the
same proportionate ownership in, and own substantially all of the shares of, an
entity which owns, either directly or through a Subsidiary, all or substantially
all of the assets of PubCo immediately following such transaction or series of
transactions.

“PubCo Common Stock” means all classes and series of common stock of PubCo,
including the Class A Common Stock and the Class B Common Stock.

“Reclassification Event” means any of the following: (a) any reclassification or
recapitalization of PubCo Common Stock (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination or any transaction subject to
Section 4.1(g)), (b) any merger, consolidation or other combination involving
PubCo, or (c) any sale, conveyance, lease, or other disposal of all or
substantially all

 

11



--------------------------------------------------------------------------------

the properties and assets of PubCo to any other Person, in each of clauses (a),
(b) or (c), as a result of which holders of PubCo Common Stock shall be entitled
to receive cash, securities or other property for their shares of PubCo Common
Stock.

“Redeeming Member” is defined in Section 4.6(a)(i).

“Redemption” has the meaning set forth in Section 4.6(a)(i).

“Redemption Date” means (a) the later of (i) the date that is five Business Days
after the Redemption Notice Date and (ii) if the Company or PubCo has made a
valid Cash Election with respect to the relevant Redemption, the first Business
Day on which the Company or PubCo has available funds to pay the Cash Election
Amount, which in no event shall be more than seven Business Days after the
Redemption Notice Date, or (b) such later date (i) specified in the Redemption
Notice or (ii) on which a contingency described in Section 4.6(a)(ii)(C) that is
specified in the Redemption Notice is satisfied.

“Redemption Notice” is defined in Section 4.6(a)(ii).

“Redemption Notice Date” is defined in Section 4.6(a)(ii).

“Regulatory Allocations” is defined in Section 5.2(i).

“Reorganization” is defined in the recitals to this Agreement.

“Reorganization Agreement” means the Master Reorganization Agreement dated as of
, 2018, by and among the Company, PubCo and the Persons listed on the signature
pages thereto, as it may be amended, supplemented or restated from time to time.

“Retraction Notice” is defined in Section 4.6(b)(i).

“SEC” means the U.S. Securities and Exchange Commission, including any
governmental body or agency succeeding to the functions thereof.

“Securities Act” means the Securities Act of 1933, and the rules and regulations
promulgated thereunder, as the same may be amended from time to time (or any
corresponding provisions of succeeding law).

“Subsidiary” means, with respect to any specified Person, any other Person with
respect to which such specified Person (a) has, directly or indirectly, the
power, through the ownership of securities or otherwise, to elect a majority of
directors or similar managing body or (b) beneficially owns, directly or
indirectly, a majority of such Person’s Equity Securities.

“Tax Advance” is defined in Section 6.2(b).

“Tax Distribution Date” means any date that is two Business Days prior to the
date on which estimated federal income tax payments are required to be made by
calendar year corporate taxpayers and the due date for federal income tax
returns of corporate calendar year taxpayers (without regard to extensions).

 

12



--------------------------------------------------------------------------------

“Tax Distributions” means distributions required to be made pursuant to
Section 6.2(a).

“Tax Matters Member” means the “tax matters partner” as defined in Code
Section 6231(a)(7) and as appointed in Section 10.5.

“Tax Receivable Agreements” means (a) the Tax Receivable Agreement dated as
of                 by and among PubCo,                 and                , as
agent, as the same may be amended, supplemented or restated from time to time,
(b) the Tax Receivable Agreement dated as of                 by and among
PubCo,                 and                 as agent, as the same may be amended,
supplemented or restated from time to time, and (c) any similar agreement
entered into by PubCo after the date hereof.

“Trading Day” means a day on which the New York Stock Exchange or such other
principal United States securities exchange on which the Class A Common Stock is
listed or admitted to trading is open for the transaction of business (unless
such trading shall have been suspended for the entire day).

“Transfer” means any sale, transfer, assignment, pledge, encumbrance or other
disposition of (whether directly or indirectly, whether with or without
consideration and whether voluntarily or involuntarily or by operation of
Law) (a) any interest (legal or beneficial) in any Units or other Equity
Securities of the Company or (b) any equity or other interest (legal or
beneficial) in any Member if substantially all of the assets of such Member
consist solely of Units The terms “Transferee,” “Transferor,” “Transferred,” and
other forms of the word “Transfer” shall have the correlative meanings.

“Transfer Agent” is defined in Section 4.6(a)(ii).

“Treasury Regulations” means pronouncements, as amended from time to time, or
their successor pronouncements, which clarify, interpret and apply the
provisions of the Code, and which are designated as “Treasury Regulations” by
the United States Department of the Treasury.

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
Delaware.

“Units” means the Units issued hereunder and shall also include any equity
security of the Company issued in respect of or in exchange for Units, whether
by way of dividend or other distribution, split, recapitalization, merger,
rollup transaction, consolidation, conversion or reorganization.

“Winding-Up Member” is defined in Section 11.3(a).

“2% Limit” is defined in Section 4.6(a).

Section 1.2 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires:

 

13



--------------------------------------------------------------------------------

  (a) the terms defined in Section 1.1 are applicable to the singular as well as
the plural forms of such terms;

 

  (b) all accounting terms not otherwise defined herein have the meanings
assigned under GAAP;

 

  (c) all references to currency, monetary values and dollars set forth herein
shall mean United States (U.S.) dollars and all payments hereunder shall be made
in United States dollars;

 

  (d) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or an Exhibit or
Schedule to, this Agreement unless otherwise indicated;

 

  (e) whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”;

 

  (f) “or” is not exclusive;

 

  (g) pronouns of either gender or neuter shall include, as appropriate, the
other pronoun forms; and

 

  (h) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

ARTICLE II

ORGANIZATION OF THE LIMITED LIABILITY COMPANY

Section 2.1 Formation. The Company has been formed as a limited liability
company subject to the provisions of the Act upon the terms, provisions and
conditions set forth in this Agreement.

Section 2.2 Filing. The Company’s Certificate of Formation has been filed with
the Secretary of State of the State of Delaware in accordance with the Act. The
Managing Member shall execute such further documents (including amendments to
such Certificate of Formation) and take such further action as is appropriate to
comply with the requirements of Law for the formation or operation of a limited
liability company in Delaware and in all states and counties where the Company
may conduct its business.

Section 2.3 Name. The name of the Company is “LIBERTY OILFIELD SERVICES NEW
HOLDCO LLC” and all business of the Company shall be conducted in such name or,
in the discretion of the Managing Member, under any other name.

Section 2.4 Registered Office; Registered Agent. The location of the registered
office of the Company in the State of Delaware is 1209 Orange Street,
Wilmington,

 

14



--------------------------------------------------------------------------------

Delaware 19801, or at such other place as the Managing Member from time to time
may select. The name and address for service of process on the Company in the
State of Delaware are The Corporation Trust Company, 1209 Orange Street,
Wilmington, Delaware 19801, or such other qualified Person as the Managing
Member may designate from time to time and its business address.

Section 2.5 Principal Place of Business. The principal place of business of the
Company shall be located in such place as is determined by the Managing Member
from time to time.

Section 2.6 Purpose; Powers. The nature of the business or purposes to be
conducted or promoted by the Company is to engage in any lawful act or activity
for which limited liability companies may be formed under the Act. The Company
shall have the power and authority to take any and all actions and engage in any
and all activities necessary, appropriate, desirable, advisable, ancillary or
incidental to the accomplishment of the foregoing purpose.

Section 2.7 Term. The term of the Company commenced on the date of filing of the
Certificate of Formation of the Company with the office of the Secretary of
State of the State of Delaware in accordance with the Act and shall continue
indefinitely. The Company may be dissolved and its affairs wound up only in
accordance with Article XI.

Section 2.8 Intent. It is the intent of the Members that the Company be operated
in a manner consistent with its treatment as a “partnership” for U.S. federal
and state income tax purposes. It is also the intent of the Members that the
Company not be operated or treated as a “partnership” for purposes of
Section 303 of the Federal Bankruptcy Code. Neither the Company nor any Member
shall take any action inconsistent with the express intent of the parties hereto
as set forth in this Section 2.8.

ARTICLE III

[RESERVED]

ARTICLE IV

OWNERSHIP AND CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

Section 4.1 Authorized Units; General Provisions With Respect to Units.

 

  (a) Subject to the provisions of this Agreement, the Company shall be
authorized to issue from time to time such number of Units and such other Equity
Securities as the Managing Member shall determine in accordance with
Section 4.3. Each authorized Unit may be issued pursuant to such agreements as
the Managing Member shall approve, including pursuant to options and warrants.
The Company may reissue any Units that have been repurchased or acquired by the
Company.

 

15



--------------------------------------------------------------------------------

  (b) Each outstanding Unit shall be identical (except as provided in
Section 4.3).

 

  (c) Initially, none of the Units will be represented by certificates. If the
Managing Member determines that it is in the interest of the Company to issue
certificates representing the Units, certificates will be issued and the Units
will be represented by those certificates, and this Agreement shall be amended
as necessary or desirable to reflect the issuance of certificated Units for
purposes of the Uniform Commercial Code. Nothing contained in this
Section 4.1(c) shall be deemed to authorize or permit any Member to Transfer its
Units except as otherwise permitted under this Agreement.

 

  (d) The total number of Units issued and outstanding and held by the Members
is set forth on Exhibit A (as amended from time to time in accordance with the
terms of this Agreement) as of the date set forth therein.

 

  (e)

If, at any time after the Effective Time, PubCo issues a share of its Class A
Common Stock or any other Equity Security of PubCo (other than shares of Class B
Common Stock), (i) the Company shall concurrently issue to PubCo one Unit (if
PubCo issues a share of Class A Common Stock), or such other Equity Security of
the Company (if PubCo issues Equity Securities other than Class A Common Stock)
corresponding to the Equity Securities issued by PubCo, and with substantially
the same rights to dividends and distributions (including distributions upon
liquidation) and other economic rights as those of such Equity Securities of
PubCo to be issued and (ii) PubCo shall concurrently contribute to the Company
the net proceeds received by PubCo for such share of Class A Common Stock or
other Equity Security; provided, however, that if PubCo issues any shares of
Class A Common Stock in order to purchase or fund the purchase from a Member
(other than PubCo) of a number of Units (and shares of Class B Common Stock)
equal to the number of shares of Class A Common Stock so issued, then the
Company shall not issue any new Units in connection therewith, PubCo shall not
be required to transfer such net proceeds to the Company, and such net proceeds
shall instead be transferred to such Member as consideration for such purchase.
Notwithstanding the foregoing, this Section 4.1(e) shall not apply to the
issuance and distribution to holders of shares of PubCo Common Stock of rights
to purchase Equity Securities of PubCo under a “poison pill” or similar
shareholders rights plan (and upon any redemption of Units for Class A Common
Stock, such Class A Common Stock will be issued together with a corresponding
right under such plan), or to the issuance under PubCo’s employee benefit plans
of any warrants, options, other rights to acquire Equity Securities of PubCo or
rights or property that may be converted into or settled in Equity Securities of
PubCo, but shall in each of the foregoing cases apply to the issuance of Equity
Securities of PubCo in connection with the exercise or settlement of such
rights, warrants, options or other rights or property. Except pursuant to
Section 4.6, (x) the Company may not issue any additional Units to PubCo or any
of its

 

16



--------------------------------------------------------------------------------

  Subsidiaries unless substantially simultaneously therewith PubCo or such
Subsidiary issues or sells an equal number of newly-issued shares of PubCo’s
Class A Common Stock to another Person, and (y) the Company may not issue any
other Equity Securities of the Company to PubCo or any of its Subsidiaries
unless substantially simultaneously PubCo or such Subsidiary issues or sells, to
another Person, an equal number of newly-issued shares of a new class or series
of Equity Securities of PubCo or such Subsidiary with substantially the same
rights to dividends and distributions (including distributions upon liquidation)
and other economic rights as those of such Equity Securities of the Company. If
at any time PubCo or any of its Subsidiaries (other than the Company and its
Subsidiaries) issues Debt Securities, PubCo or such Subsidiary shall transfer to
the Company (in a manner to be determined by the Managing Member in its
reasonable discretion) the proceeds received by PubCo or such Subsidiary in
exchange for such Debt Securities in a manner that directly or indirectly
burdens the Company with the repayment of the Debt Securities. In the event any
Equity Security outstanding at PubCo is exercised or otherwise converted and, as
a result, any shares of Class A Common Stock or other Equity Securities of PubCo
are issued, (1) the corresponding Equity Security outstanding at the Company
shall be similarly exercised or otherwise converted, as applicable, and an
equivalent number of Units or other Equity Securities of the Company shall be
issued to PubCo as contemplated by the first sentence of this Section 4.1(e),
and (2) PubCo shall concurrently contribute to the Company the net proceeds
received by PubCo from any such exercise.

 

  (f)

PubCo or any of its Subsidiaries may not redeem, repurchase or otherwise acquire
(i) any shares of Class A Common Stock (including upon forfeiture of any
unvested shares of Class A Common Stock) unless substantially simultaneously the
Company redeems, repurchases or otherwise acquires from PubCo or such Subsidiary
an equal number of Units for the same price per security or (ii) any other
Equity Securities of PubCo, unless substantially simultaneously the Company
redeems, repurchases or otherwise acquires from PubCo or such Subsidiary an
equal number of Equity Securities of the Company of a corresponding class or
series with substantially the same rights to dividends and distributions
(including distributions upon liquidation) and other economic rights as those of
such Equity Securities of PubCo for the same price per security. The Company may
not redeem, repurchase or otherwise acquire (x) except pursuant to Section 4.6,
any Units from PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary redeems, repurchases or otherwise
acquires an equal number of shares of Class A Common Stock for the same price
per security from holders thereof, or (y) any other Equity Securities of the
Company from PubCo or any of its Subsidiaries unless substantially
simultaneously PubCo or such Subsidiary redeems, repurchases or otherwise
acquires for the same price per security an equal number of Equity Securities of
PubCo of a corresponding class or series with substantially the same rights to
dividends and distributions (including distribution upon liquidation) and other
economic rights as those of such Equity Securities of PubCo. Notwithstanding the

 

17



--------------------------------------------------------------------------------

  foregoing, to the extent that any consideration payable by PubCo in connection
with the redemption or repurchase of any shares of Class A Common Stock or other
Equity Securities of PubCo or any of its Subsidiaries consists (in whole or in
part) of shares of Class A Common Stock or such other Equity Securities
(including, for the avoidance of doubt, in connection with the cashless exercise
of an option or warrant), then the redemption or repurchase of the corresponding
Units or other Equity Securities of the Company shall be effectuated in an
equivalent manner.

 

  (g) The Company shall not in any manner effect any subdivision (by any equity
split, equity distribution, reclassification, recapitalization or otherwise) or
combination (by reverse equity split, reclassification, recapitalization or
otherwise) of the outstanding Units unless accompanied by an identical
subdivision or combination, as applicable, of the outstanding PubCo Common
Stock, with corresponding changes made with respect to any other exchangeable or
convertible securities. PubCo shall not in any manner effect any subdivision (by
any equity split, equity distribution, reclassification, recapitalization or
otherwise) or combination (by reverse equity split, reclassification,
recapitalization or otherwise) of the outstanding PubCo Common Stock unless
accompanied by an identical subdivision or combination, as applicable, of the
outstanding Units, with corresponding changes made with respect to any other
exchangeable or convertible securities.

 

  (h) Notwithstanding any other provision of this Agreement (including
Section 4.1(e)), if PubCo receives Tax Distributions in an amount in excess of
the amount that will enable PubCo to meet its U.S. federal, state and local and
non-U.S. tax obligations and its obligations under the Tax Receivable Agreements
or holds any other excess cash amount, PubCo may, in its sole discretion,
contribute such excess cash amount to the Company in exchange for a number of
Units or other Equity Securities of the Company determined in its sole
discretion, and distribute to the holders of Class A Common Stock shares of
Class A Common Stock (if the Company issues Units to PubCo) or such other Equity
Security of PubCo (if the Company issues Equity Securities of the Company other
than Units) corresponding to the Equity Securities issued by the Company and
with substantially the same rights to dividends and distributions (including
distributions upon liquidation) and other economic rights as those of such
Equity Securities of the Company issued.

Section 4.2 Voting Rights. No Member has any voting right except with respect to
those matters specifically reserved for a Member vote under the Act and for
matters expressly requiring the approval of Members under this Agreement. Except
as otherwise required by the Act, each Unit will entitle the holder thereof to
one vote on all matters to be voted on by the Members. Except as otherwise
expressly provided in this Agreement, the holders of Units having voting rights
will vote together as a single class on all matters to be approved by the
Members.

Section 4.3 Capital Contributions; Unit Ownership.

 

18



--------------------------------------------------------------------------------

  (a) Capital Contributions. Except as otherwise set forth in Section 4.1(e), no
Member shall be required to make additional Capital Contributions.

 

  (b) Issuance of Additional Units or Interests. Except as otherwise expressly
provided in this Agreement, the Managing Member shall have the right to
authorize and cause the Company to issue on such terms (including price) as may
be determined by the Managing Member (i) subject to the limitations of
Section 4.1, additional Units or other Equity Securities in the Company
(including creating preferred interests or other classes or series of interests
having such rights, preferences and privileges as determined by the Managing
Member, which rights, preferences and privileges may be senior to the Units),
and (ii) obligations, evidences of Indebtedness or other securities or interests
convertible or exchangeable for Units or other Equity Securities in the Company;
provided that, at any time following the date hereof, in each case the Company
shall not issue Equity Securities in the Company to any Person unless such
Person shall have executed a counterpart to this Agreement and all other
documents, agreements or instruments deemed necessary or desirable in the
discretion of the Managing Member. Upon such issuance and execution, such Person
shall be admitted as a Member of the Company. In that event, the Managing Member
shall amend Exhibit A to reflect such additional issuances. Subject to the
proviso to Section 12.1(a), the Managing Member is hereby authorized to amend
this Agreement to set forth the designations, preferences, rights, powers and
duties of such additional Units or other Equity Securities in the Company, or
such other amendments that the Managing Member determines to be otherwise
necessary or appropriate in connection with the creation, authorization or
issuance of, any class or series of Units or other Equity Securities in the
Company pursuant to this Section 4.3(b); provided that, subject to the proviso
to Section 12.1(a), the Managing Member shall have the right to amend this
Agreement as set forth in this sentence without the approval of any other Person
(including any Member) and notwithstanding any other provision of this Agreement
(except Section 12.1) if such amendment is necessary in order to consummate any
offering of shares of PubCo Common Stock or other Equity Securities of PubCo
provided that the designations, preferences, rights, powers and duties of any
such additional Units or other Equity Securities of the Company as set forth in
such amendment are substantially similar to those applicable to such shares of
PubCo Common Stock or other Equity Securities of PubCo.

Section 4.4 Capital Accounts. A Capital Account shall be maintained for each
Member in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such regulations,
the other provisions of this Agreement. Each Member’s Capital Account balance as
of the date hereof shall be equal to the amount of its respective Closing Date
Capital Account Balance set forth opposite such Member’s name on Exhibit A.
Thereafter, each Member’s Capital Account shall be (a) increased by
(i) allocations to such Member of Profits pursuant to Section 5.1 and any other
items of income or gain allocated to such Member pursuant to Section 5.2, (ii)
the amount of additional cash or the initial Gross Asset Value of any asset (net
of any Liabilities assumed by the Company and any Liabilities to which the asset
is subject)

 

19



--------------------------------------------------------------------------------

contributed to the Company by such Member, and (iii) any other increases allowed
or required by Treasury Regulations Section 1.704-1(b)(2)(iv), and (b) decreased
by (i) allocations to such Member of Losses pursuant to Section 5.1 and any
other items of deduction or loss allocated to such Member pursuant to the
provisions of Section 5.2, (ii) the amount of any cash or the Gross Asset Value
of any asset (net of any Liabilities assumed by the Member and any Liabilities
to which the asset is subject) distributed to such Member, and (iii) any other
decreases allowed or required by Treasury Regulations Section 1.704-1(b)(2)(iv).
In the event of a Transfer of Units made in accordance with this Agreement
(including a deemed Transfer for U.S. federal income tax purposes as described
in Section 4.6(a)(iv)), the Capital Account of the Transferor that is
attributable to the Transferred Units shall carry over to the Transferee Member
in accordance with the provisions of Treasury Regulations
Section 1.704-1(b)(2)(iv)(l).

Section 4.5 Other Matters.

 

  (a) No Member shall demand or receive a return on or of its Capital
Contributions or withdraw from the Company without the consent of the Managing
Member. Under circumstances requiring a return of any Capital Contributions, no
Member has the right to receive property other than cash.

 

  (b) No Member shall receive any interest, salary, compensation, draw or
reimbursement with respect to its Capital Contributions or its Capital Account,
or for services rendered or expenses incurred on behalf of the Company or
otherwise in its capacity as a Member, except as otherwise provided in
Section 7.9 or as otherwise contemplated by this Agreement.

 

  (c) The Liability of each Member shall be limited as set forth in the Act and
other applicable Law and, except as expressly set forth in this Agreement or
required by Law, no Member (or any of its Affiliates) shall be personally
liable, whether to the Company, any of the other Members, the creditors of the
Company, or any other third party, for any debt or Liability of the Company,
whether arising in contract, tort or otherwise, solely by reason of being a
Member of the Company.

 

  (d) Except as otherwise required by the Act, a Member shall not be required to
restore a deficit balance in such Member’s Capital Account, to lend any funds to
the Company or, except as otherwise set forth herein, to make any additional
contributions or payments to the Company.

 

  (e) The Company shall not be obligated to repay any Capital Contributions of
any Member.

Section 4.6 Redemption of Units.

 

  (a)

Upon the terms and subject to the conditions set forth in this Section 4.6, each
of the Members (other than PubCo and its wholly owned Subsidiaries) (the
“Redeeming Member”) shall be entitled to cause the Company to redeem all or a
portion of such Member’s Units (together with the transfer and surrender of the

 

20



--------------------------------------------------------------------------------

  same number of shares of Class B Common Stock) for an equivalent number of
shares of Class A Common Stock (a “Redemption”) or, at the Company’s election
made in accordance with Section 4.6(a)(iii), cash equal to the Cash Election
Amount calculated with respect to such Redemption. With respect to each
Redemption, a Redeeming Member shall be required to redeem at least a number of
Units equal to the lesser of 100,000 Units and all of the Units then held by
such Redeeming Member. A Redeeming Member shall be permitted to effect a
Redemption of Units no more frequently than once per calendar quarter. The
Managing Member may, in its discretion, adopt a policy to limit quarterly
exchanges to a particular period during each quarter. Notwithstanding the
foregoing, a Redeeming Member, together with such Redeeming Member’s Affiliates,
may redeem all of such Member’s Units or at least 1,500,000 Units in the
aggregate at any time. Upon the Redemption of all of a Member’s Units, such
Member shall, for the avoidance of doubt, cease to be a Member of the Company.
Notwithstanding any other provisions of this Agreement to the contrary, with
respect to the taxable year beginning January 1, 2018, no Redeeming Member shall
redeem all or any portion of its Units unless (i) such Redeeming Member redeems
at least a number of Units sufficient to be considered a “block transfer” as
described in Treasury Regulations Sections 1.7704-1(e)(1)(vi), 1.7704-1(e)(2),
and 1.7704-1(k), or (ii) the Managing Member advises such Redeeming Member in
writing that it has determined (in good faith based on advice of counsel) that
such Redemption, along with all prior Redemptions and Transfers within such
taxable year (other than Redemptions and Transfers described in Treasury
Regulation Section 1.7704-1(e), (f) or (g)), does not exceed 2 percent of the
total interests in capital or profits of the Company, within the meaning of
Treasury Regulations Section 1.7704-1(j) (the “2% Limit”). In connection with
making the determinations under the preceding sentence, (i) the Company and the
Managing Member will treat (I) all Transfers that are contemplated in the
Reorganization Agreement as being described in Treasury Regulations
Section 1.7704-1(e) and (II) the Managing Member as the “general partner” of the
Company for purposes of Treasury Regulation Section 1.7704-1(k), (ii)
Riverstone/Carlyle Energy Partners IV, LP will be entitled to Redeem or Transfer
Units that represent at least 30% of the 2% Limit and (iii) Laurel Road, LLC and
Laurel Road II, LLC will be entitled to Redeem or Transfer Units that represent
at least 50% (in the aggregate) of the 2% Limit.

 

  (i) In order to exercise the redemption right under Section 4.6(a)(i), the
Redeeming Member shall provide written notice (the “Redemption Notice”) to the
Company, with a copy to PubCo (the date of delivery of such Redemption Notice,
the “Redemption Notice Date”), stating:

 

  (A) the number of Units (together with the transfer and surrender of an equal
number of shares of Class B Common Stock) the Redeeming Member elects to have
the Company redeem;

 

  (B) if the shares of Class A Common Stock to be received are to be issued
other than in the name of the Redeeming Member, the name(s) of the Person(s) in
whose name or on whose order the shares of Class A Common Stock are to be
issued;

 

21



--------------------------------------------------------------------------------

  (C) whether the exercise of the redemption right is to be contingent
(including as to timing) upon the closing of an underwritten offering of the
shares of Class A Common Stock for which the Units will be redeemed or the
closing of an announced merger, consolidation or other transaction or event to
which PubCo is a party in which the shares of Class A Common Stock would be
exchanged or converted or become exchangeable for or convertible into cash or
other securities or property; and

 

  (D) if the Redeeming Member requires the Redemption to take place on a
specific date, such date, provided that, any such specified date shall not be
earlier than the date that would otherwise apply pursuant to clause (a) of the
definition of Redemption Date.

If the Units to be redeemed (or the shares of Class B Common Stock to be
transferred and surrendered) by the Redeeming Member are represented by a
certificate or certificates, prior to the Redemption Date, the Redeeming Member
shall also present and surrender such certificate or certificates representing
such Units (or shares of Class B Common Stock) during normal business hours at
the principal executive offices of the Company, or if any agent for the
registration or transfer of Class A Common Stock is then duly appointed and
acting (the “Transfer Agent”), at the office of the Transfer Agent. If required
by the Managing Member, any certificate for Units and any certificate for shares
of Class B Common Stock (in each case, if certificated) surrendered to the
Company hereunder shall be accompanied by instruments of transfer, in forms
reasonably satisfactory to the Managing Member and the Transfer Agent, duly
executed by the Redeeming Member or the Redeeming Member’s duly authorized
representative.

 

  (ii) Upon receipt of a Redemption Notice, the Company shall be entitled to
elect (a “Cash Election”) to settle the Redemption by delivering to the
Redeeming Member, in lieu of the applicable number of shares of Class A Common
Stock that would be received in such Redemption, an amount of cash equal to the
Cash Election Amount for such Redemption. In order to make a Cash Election with
respect to a Redemption, the Company must provide written notice of such
election to the Redeeming Member (with a copy to PubCo) prior to 1:00 p.m.,
Houston time, on or prior to the second Business Day after the Redemption Notice
Date. If the Company fails to provide such written notice prior to such time, it
shall not be entitled to make a Cash Election with respect to such Redemption.

 

  (iii)

For U.S. federal income (and applicable state and local) tax purposes, each of
the Redeeming Member, the Company and PubCo, as the case may be,

 

22



--------------------------------------------------------------------------------

  agree to treat each Redemption and, in the event PubCo exercises its Call
Right, each transaction between the Redeeming Member and PubCo, as a sale of the
Redeeming Member’s Units (together with the same number of shares of Class B
Common Stock) to PubCo in exchange for shares of Class A Common Stock or cash,
as applicable.

 

  (b) (i) Subject to the satisfaction of any contingency described in
Section 4.6(a)(ii)(C) that is specified in the relevant Redemption Notice, the
Redemption shall be completed on the Redemption Date; provided, that if a valid
Cash Election has not been made, the Redeeming Member may, at any time prior to
the Redemption Date, revoke its Redemption Notice by giving written notice (the
“Retraction Notice”) to the Company (with a copy to PubCo); provided, however,
that in no event may the Redeeming Member retract more than three of its
Redemption Notices in any calendar quarter. The timely delivery of a Retraction
Notice shall terminate all of the Redeeming Member’s, the Company’s and PubCo’s
rights and obligations arising from the retracted Redemption Notice.

 

  (ii)

Unless the Redeeming Member has timely delivered a Retraction Notice as provided
in Section 4.6(b)(i) or PubCo has elected its Call Right pursuant to
Section 4.6(f), on the Redemption Date (to be effective immediately prior to the
close of business on the Redemption Date) (A) the Redeeming Member shall
transfer and surrender the Units to be redeemed (and a corresponding number of
shares of Class B Common Stock) to the Company, in each case free and clear of
all liens and encumbrances, (B) PubCo shall contribute to the Company the
consideration the Redeeming Member is entitled to receive under
Section 4.6(a)(i) and, as described in Section 4.1(e), the Company shall issue
to PubCo a number of Units or other Equity Securities of the Company as
consideration for such contribution, (C) the Company shall (x) cancel the
redeemed Units, (y) transfer to the Redeeming Member the consideration the
Redeeming Member is entitled to receive under Section 4.6(a)(i), and (z) if the
Units are certificated, issue to the Redeeming Member a certificate for a number
of Units equal to the difference (if any) between the number of Units evidenced
by the certificate surrendered by the Redeeming Member pursuant to clause
(ii)(A) of this Section 4.6(b) and the number of redeemed Units, and (D) PubCo
shall cancel the surrendered shares of Class B Common Stock. Notwithstanding any
other provisions of this Agreement to the contrary, in the event that the
Company makes a valid Cash Election, PubCo shall only be obligated to contribute
to the Company an amount in cash equal to the net proceeds (after deduction of
any underwriters’ discounts or commissions and brokers’ fees or commissions)
from the sale by PubCo of a number of shares of Class A Stock equal to the
number of Units and Class B Stock to be redeemed with such cash or from the sale
of other PubCo Equity Securities used to fund the Cash Election Amount; provided
that PubCo’s

 

23



--------------------------------------------------------------------------------

  Capital Account shall be increased by an amount equal to any such discounts,
commissions and fees relating to such sale of shares of Class A Stock or other
PubCo Equity Securities in accordance with Section 7.9; provided further, that
the contribution of such net proceeds shall in no event affect the Redeeming
Member’s right to receive the Cash Election Amount.

 

  (c) If (i) there is any reclassification, reorganization, recapitalization or
other similar transaction, including pursuant to a merger or consolidation that
does not constitute a PubCo Change of Control, pursuant to which the shares of
Class A Common Stock are converted or changed into another security, securities
or other property (other than as a result of a subdivision or combination or any
transaction subject to Section 4.1(g)), or (ii) PubCo, by dividend or otherwise,
distributes to all holders of the shares of Class A Common Stock evidences of
its Indebtedness or assets, including securities (including shares of Class A
Common Stock and any rights, options or warrants to all holders of the shares of
Class A Common Stock to subscribe for or to purchase or to otherwise acquire
shares of Class A Common Stock, or other securities or rights convertible into,
exchangeable for or exercisable for shares of Class A Common Stock) but
excluding any cash dividend or distribution as well as any such distribution of
Indebtedness or assets received by PubCo from the Company in respect of the
Units, then upon any subsequent Redemption, in addition to the shares of Class A
Common Stock or the Cash Election Amount, as and if applicable, each Member
shall be entitled to receive the amount of such security, securities or other
property that such Member would have received if such Redemption had occurred
immediately prior to the effective date of such reclassification,
reorganization, recapitalization, other similar transaction, dividend or other
distribution, taking into account any adjustment as a result of any subdivision
(by any split, distribution or dividend, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse split,
reclassification, recapitalization or otherwise) of such security, securities or
other property that occurs after the effective time of such reclassification,
reorganization, recapitalization or other similar transaction. For the avoidance
of doubt, if there is any reclassification, reorganization, recapitalization or
other similar transaction in which the shares of Class A Common Stock are
converted or changed into another security, securities or other property, or any
dividend or distribution (other than an excluded dividend or distribution, as
described above), this Section 4.6 shall continue to be applicable, mutatis
mutandis, with respect to such security or other property. This Agreement shall
apply to the Units held by the Members and their Transferees as of the date
hereof, as well as any Units hereafter acquired by a Member and his or her or
its Transferees.

 

  (d)

PubCo shall at all times keep available, solely for the purpose of issuance upon
a Redemption, out of its authorized but unissued shares of Class A Common Stock,
such number of shares of Class A Common Stock that shall be issuable upon the
Redemption of all outstanding Units (other than those Units held by PubCo or any
Subsidiary of PubCo); provided, that nothing contained herein shall be construed

 

24



--------------------------------------------------------------------------------

  to preclude PubCo from satisfying its obligations with respect to a Redemption
by delivery of cash pursuant to a Cash Election or shares of Class A Common
Stock that are held in the treasury of PubCo. PubCo covenants that all shares of
Class A Common Stock that shall be issued upon a Redemption shall, upon issuance
thereof, be validly issued, fully paid and non-assessable. In addition, for so
long as the shares of Class A Common Stock are listed on a National Securities
Exchange, PubCo shall use its reasonable best efforts to cause all shares of
Class A Common Stock issued upon a Redemption to be listed on such National
Securities Exchange at the time of such issuance.

 

  (e) The issuance of shares of Class A Common Stock upon a Redemption shall be
made without charge to the Redeeming Member for any stamp or other similar tax
in respect of such issuance; provided, however, that if any such shares of
Class A Common Stock are to be issued in a name other than that of the Redeeming
Member, then the Person or Persons in whose name the shares are to be issued
shall pay to PubCo the amount of any tax that may be payable in respect of any
transfer involved in such issuance or shall establish to the reasonable
satisfaction of PubCo that such tax has been paid or is not payable.

 

  (f) Notwithstanding anything to the contrary in this Section 4.6, but subject
to Section 4.6(g), a Redeeming Member shall be deemed to have offered to sell
its Units as described in the Redemption Notice to PubCo, and PubCo may, in its
sole discretion, by means of delivery of a Call Election Notice in accordance
with, and subject to the terms of, this Section 4.6(f), elect to purchase
directly and acquire such Units (together with the transfer and surrender of the
same number of shares of Class B Common Stock) on the Redemption Date by paying
to the Redeeming Member (or, on the Redeeming Member’s written order, its
designee) that number of shares of Class A Common Stock the Redeeming Member (or
its designee) would otherwise receive pursuant to Section 4.6(a)(i) or, at
PubCo’s election, an amount of cash equal to the Cash Election Amount of such
shares of Class A Common Stock (the “Call Right”), whereupon PubCo shall acquire
the Units offered for redemption by the Redeeming Member (together with the
transfer and surrender of the same number of shares of Class B Common Stock to
PubCo for cancellation). PubCo shall be treated for all purposes of this
Agreement as the owner of such Units; provided that if PubCo funds the Cash
Election Amount other than through the issuance of shares of Class A Common
Stock, such Units will be reclassified into another Equity Security of the
Company if the Managing Member determines such reclassification is necessary.

 

  (i) PubCo may, at any time prior to the Redemption Date, in its sole
discretion deliver written notice (a “Call Election Notice”) to the Company and
the Redeeming Member setting forth its election to exercise its Call Right. A
Call Election Notice may be revoked by PubCo at any time; provided that any such
revocation does not prejudice the ability of the parties to consummate a
Redemption on the Redemption Date. Except as otherwise provided by this
Section 4.6(f), an exercise of the Call Right shall be consummated pursuant to
the same timeframe and in the same manner as the relevant Redemption would have
been consummated if PubCo had not delivered a Call Election Notice.

 

25



--------------------------------------------------------------------------------

  (g) In connection with a PubCo Change of Control, PubCo shall have the right
to require each Member (other than PubCo and its wholly owned Subsidiaries) to
effect a Redemption of some or all of such Member’s Units (together with the
transfer and surrender of the same number of shares of Class B Common Stock);
provided that a Cash Election shall not be permitted pursuant to such a
Redemption under this Section 4.6(g). Any Redemption pursuant to this
Section 4.6(g) shall be effective immediately prior to the consummation of the
PubCo Change of Control (and, for the avoidance of doubt, shall not be effective
if such PubCo Change of Control is not consummated) (the “Change of Control
Redemption Date”). From and after the Change of Control Redemption Date, (i) the
Units and shares of Class B Common Stock subject to such Redemption shall be
deemed to be transferred to PubCo on the Change of Control Redemption Date and
(ii) such Member shall cease to have any rights with respect to the Units and
shares of Class B Common Stock subject to such Redemption (other than the right
to receive shares of Class A Common Stock pursuant to such Redemption). PubCo
shall provide written notice of an expected PubCo Change of Control to all
Members within the earlier of (x) five (5) Business Days following the execution
of the agreement with respect to such PubCo Change of Control and (y) ten (10)
Business Days before the proposed date upon which the contemplated PubCo Change
of Control is to be effected, indicating in such notice such information as may
reasonably describe the PubCo Change of Control transaction, subject to
applicable law, including the date of execution of such agreement or such
proposed effective date, as applicable, the amount and types of consideration to
be paid for shares of Class A Common Stock in the PubCo Change of Control, any
election with respect to types of consideration that a holder of shares of
Class A Common Stock, as applicable, shall be entitled to make in connection
with such PubCo Change of Control, and the number of Units (and corresponding
shares of Class B Common Stock) held by such Member that PubCo intends to
require to be subject to such Redemption. Following delivery of such notice and
on or prior to the Change of Control Redemption Date, the Members shall take all
actions reasonably requested by PubCo to effect such Redemption, including
taking any action and delivering any document required pursuant to the remainder
of this Section 4.6 to effect a Redemption.

 

  (h) No Redemption shall impair the right of the Redeeming Member to receive
any distributions payable on the Units redeemed pursuant to such Redemption in
respect of a record date that occurs prior to the Redemption Date for such
Redemption. For the avoidance of doubt, no Redeeming Member, or a Person
designated by a Redeeming Member to receive shares of Class A Common Stock,
shall be entitled to receive, with respect to such record date, distributions or
dividends both on Units redeemed by the Company from such Redeeming Member and
on shares of Class A Common Stock received by such Redeeming Member, or other
Person so designated, if applicable, in such Redemption.

 

26



--------------------------------------------------------------------------------

  (i) Any Units acquired by the Company under this Section 4.6 and transferred
by the Company to PubCo shall remain outstanding and shall not be cancelled as a
result of their acquisition by the Company. Notwithstanding any other provision
of this Agreement, PubCo shall be automatically admitted as a Member of the
Company with respect to any Units or other Equity Securities in the Company it
receives under this Agreement (including under this Section 4.6 in connection
with any Redemption).

 

  (j) The Managing Member may impose additional limitations and restrictions on
Redemptions (including limiting Redemptions), to the extent it determines, as a
result of a change in law or administrative guidance, in good faith based on
advice of counsel, such limitations and restrictions to be reasonably necessary
to avoid the Company being classified as a “publicly traded partnership” within
the meaning of Section 7704 of the Code. Furthermore, the Managing Member may
require any Member or group of Members to redeem all of their Units to the
extent it determines, as a result of a change in law or administrative guidance,
in good faith based on advice of counsel, that such Redemption is reasonably
necessary to avoid the Company being classified as a “publicly traded
partnership” within the meaning of Section 7704 of the Code. Upon delivery of
any notice by the Managing Member to such Member or group of Members requiring
such Redemption, such Member or group of Members shall exchange, subject to
exercise by PubCo of its Call Right pursuant to Section 4.6(f)(i), all of their
Units effective as of the date specified in such notice (and such date shall be
deemed to be a Redemption Date for purposes of this Agreement) in accordance
with this Section 4.6 and otherwise in accordance with the requirements set
forth in such notice.

ARTICLE V

ALLOCATIONS OF PROFITS AND LOSSES

Section 5.1 Profits and Losses. After giving effect to the allocations under
Section 5.2 and subject to Section 5.4, Profits and Losses (and, to the extent
determined by the Managing Member to be necessary and appropriate to achieve the
resulting Capital Account balances described below, any allocable items of
income, gain, loss, deduction or credit includable in the computation of Profits
and Losses) for each Fiscal Year or other taxable period shall be allocated
among the Members during such Fiscal Year or other taxable period in a manner
such that, after giving effect to the special allocations set forth in
Section 5.2 and all distributions through the end of such Fiscal Year or other
taxable period, the Capital Account balance of each Member, immediately after
making such allocation, is, as nearly as possible, equal to (i) the amount such
Member would receive pursuant to Section 11.3(b) if all assets of the Company on
hand at the end of such Fiscal Year or other taxable period were sold for cash
equal to their Gross Asset Values, all liabilities of the Company were satisfied
in cash in accordance with their terms (limited with respect to each nonrecourse
liability to the Gross Asset Value of the assets securing such liability), and
all remaining or resulting cash was distributed, in

 

27



--------------------------------------------------------------------------------

accordance with Section 11.3(b), to the Members immediately after making such
allocation, minus (ii) such Member’s share of Company Minimum Gain and Member
Minimum Gain, computed immediately prior to the hypothetical sale of assets, and
the amount any such Member is treated as obligated to contribute to the Company,
computed immediately after the hypothetical sale of assets.

Section 5.2 Special Allocations.

 

  (a) Nonrecourse Deductions for any Fiscal Year or other taxable period shall
be specially allocated to the Members under any method determined by the
Managing Member to be appropriate and in accordance with the applicable Treasury
Regulations. The amount of Nonrecourse Deductions for a Fiscal Year or other
taxable period shall equal the excess, if any, of the net increase, if any, in
the amount of Company Minimum Gain during that Fiscal Year or other taxable
period over the aggregate amount of any distributions during that Fiscal Year or
other taxable period of proceeds of a Nonrecourse Liability that are allocable
to an increase in Company Minimum Gain, determined in accordance with the
provisions of Treasury Regulations Section 1.704-2(d).

 

  (b) Any Member Nonrecourse Deductions for any Fiscal Year or other taxable
period shall be specially allocated to the Member who bears economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i). If more than one Member bears the economic risk of loss for
such Member Nonrecourse Debt, the Member Nonrecourse Deductions attributable to
such Member Nonrecourse Debt shall be allocated among the Members according to
the ratio in which they bear the economic risk of loss. This Section 5.2(b) is
intended to comply with the provisions of Treasury Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

 

  (c) Notwithstanding any other provision of this Agreement to the contrary, if
there is a net decrease in Company Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Company Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient amounts of income and gain during prior periods to allocate among the
Members under this Section 5.2(c)), each Member shall be specially allocated
items of Company income and gain for such Fiscal Year or other taxable period in
an amount equal to such Member’s share of the net decrease in Company Minimum
Gain during such year (as determined pursuant to Treasury Regulations
Section 1.704-2(g)(2)). This section is intended to constitute a minimum gain
chargeback under Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.

 

  (d)

Notwithstanding any other provision of this Agreement except Section 5.2(c), if
there is a net decrease in Member Minimum Gain during any Fiscal Year or other
taxable period (or if there was a net decrease in Member Minimum Gain for a
prior Fiscal Year or other taxable period and the Company did not have
sufficient

 

28



--------------------------------------------------------------------------------

  amounts of income and gain during prior periods to allocate among the Members
under this Section 5.2(d)), each Member shall be specially allocated items of
Company income and gain for such year in an amount equal to such Member’s share
of the net decrease in Member Minimum Gain (as determined pursuant to Treasury
Regulations Section 1.704-2(i)(4)). This section is intended to constitute a
partner nonrecourse debt minimum gain chargeback under Treasury Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

  (e) Notwithstanding any provision hereof to the contrary except Section 5.2(a)
and Section 5.2(b), no Losses or other items of loss or expense shall be
allocated to any Member to the extent that such allocation would cause such
Member to have an Adjusted Capital Account Deficit (or increase any existing
Adjusted Capital Account Deficit) at the end of such Fiscal Year or other
taxable period. All Losses and other items of loss and expense in excess of the
limitation set forth in this Section 5.2(e) shall be allocated to the Members
who do not have an Adjusted Capital Account Deficit in proportion to their
relative positive Capital Accounts but only to the extent that such Losses and
other items of loss and expense do not cause any such Member to have an Adjusted
Capital Account Deficit.

 

  (f) Notwithstanding any provision hereof to the contrary except Section 5.2(c)
and Section 5.2(d), in the event any Member unexpectedly receives any
adjustment, allocation or distribution described in paragraph (4), (5) or (6) of
Treasury Regulations Section 1.704-1(b)(2)(ii)(d), items of income and gain
(consisting of a pro rata portion of each item of income, including gross
income, and gain for the Fiscal Year or other taxable period) shall be specially
allocated to such Member in an amount and manner sufficient to eliminate any
Adjusted Capital Account Deficit of that Member as quickly as possible; provided
that an allocation pursuant to this Section 5.2(f) shall be made only if and to
the extent that such Member would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Article V have been tentatively made
as if this Section 5.2(f) were not in this Agreement. This Section 5.2(f) is
intended to constitute a qualified income offset under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

  (g) If any Member has a deficit balance in its Capital Account at the end of
any Fiscal Year or other taxable period that is in excess of the sum of (i) the
amount that such Member is obligated to restore and (ii) the amount that the
Member is deemed to be obligated to restore pursuant to the penultimate sentence
of Treasury Regulations Sections 1.704-2(g)(1) and (i)(5), that Member shall be
specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 5.2(g) shall be made only if and to the extent that such Member would
have a deficit balance in its Capital Account in excess of such sum after all
other allocations provided for in this Article V have been made as if
Section 5.2(f) and this Section 5.2(g) were not in this Agreement.

 

29



--------------------------------------------------------------------------------

  (h) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Sections 734(b) or 743(b) is required, pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or 1.704-1(b)(2)(iv)(m)(4), to be
taken into account in determining Capital Accounts as a result of a distribution
to any Member in complete liquidation of such Member’s Interest in the Company,
the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases such basis) and such item of gain or loss shall be
allocated to the Members in accordance with Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(2) if such section applies or to the Member to whom
such distribution was made if Treasury Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

  (i) The allocations set forth in Sections 5.2(a) through 5.2(h) (the
“Regulatory Allocations”) are intended to comply with certain requirements of
Treasury Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding any other
provision of this Article V (other than the Regulatory Allocations), the
Regulatory Allocations (and anticipated future Regulatory Allocations) shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Members so that, to the extent possible, the net amount of such
allocation of other items and the Regulatory Allocations to each Member should
be equal to the net amount that would have been allocated to each such Member if
the Regulatory Allocations had not occurred. This Section 5.2(i) is intended to
minimize to the extent possible and to the extent necessary any economic
distortions which may result from application of the Regulatory Allocations and
shall be interpreted in a manner consistent therewith.

Section 5.3 Allocations for Tax Purposes in General.

 

  (a) Except as otherwise provided in this Section 5.3, each item of income,
gain, loss and deduction of the Company for U.S. federal income tax purposes
shall be allocated among the Members in the same manner as such item is
allocated under Sections 5.1 and 5.2.

 

  (b) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder (including the Treasury Regulations applying the principles of Code
Section 704(c) to changes in Gross Asset Values), items of income, gain, loss
and deduction with respect to any Company property having a Gross Asset Value
that differs from such property’s adjusted U.S. federal income tax basis shall,
solely for U.S. federal income tax purposes, be allocated among the Members to
account for any such difference using such method or methods determined by the
Managing Member to be appropriate and in accordance with the applicable Treasury
Regulations; provided that the Managing Member will use the “traditional method
with curative allocations,” with the curative allocations applied only to sale
gain, under Treasury Regulations Section 1.704-3(c) or, if determined by the
Managing Member to be appropriate, the “traditional method” under Treasury
Regulations Section 1.704-3(b), in each case with respect to the assets owned by
the Company at the time of the IPO.

 

30



--------------------------------------------------------------------------------

  (c) Any (i) recapture of depreciation or any other item of deduction shall be
allocated, in accordance with Treasury Regulations Sections 1.1245-1(e) and
1.1254-5, to the Members who received the benefit of such deductions, and
(ii) recapture of grants credits shall be allocated to the Members in accordance
with applicable law.

 

  (d) Allocations pursuant to this Section 5.3 are solely for purposes of U.S.
federal, state and local taxes and shall not affect or in any way be taken into
account in computing any Member’s Capital Account or share of Profits, Losses,
other items or distributions pursuant to any provision of this Agreement.

 

  (e) If, as a result of an exercise of a noncompensatory option to acquire an
interest in the Company, a Capital Account reallocation is required under
Treasury Regulations Section 1.704-1(b)(2)(iv)(s)(3), the Company shall make
corrective allocations pursuant to Treasury Regulations
Section 1.704-1(b)(4)(x).

Section 5.4 Other Allocation Rules.

 

  (a) The Members are aware of the income tax consequences of the allocations
made by this Article V and the economic impact of the allocations on the amounts
receivable by them under this Agreement. The Members hereby agree to be bound by
the provisions of this Article V in reporting their share of Company income and
loss for income tax purposes.

 

  (b) The provisions regarding the establishment and maintenance for each Member
of a Capital Account as provided by Section 4.4 and the allocations set forth in
Sections 5.1, 5.2 and 5.3 are intended to comply with the Treasury Regulations
and to reflect the intended economic entitlement of the Members. If the Managing
Member determines in good faith that the application of the provisions in
Sections 4.4, 5.1, 5.2 or 5.3 would result in non-compliance with the Treasury
Regulations or would be inconsistent with the intended economic entitlement of
the Members, the Managing Member is authorized to make any appropriate
adjustments to such provisions.

 

  (c) All items of income, gain, loss, deduction and credit allocable to an
interest in the Company that may have been Transferred shall be allocated
between the Transferor and the Transferee based on the portion of the Fiscal
Year or other taxable period during which each was recognized as the owner of
such interest, without regard to the results of Company operations during any
particular portion of that year and without regard to whether cash distributions
were made to the Transferor or the Transferee during that year; provided,
however, that this allocation must be made in accordance with a method
permissible under Code Section 706 and the Treasury Regulations thereunder.

 

31



--------------------------------------------------------------------------------

  (d) The Members’ proportionate shares of the “excess nonrecourse liabilities”
of the Company, within the meaning of Treasury Regulations
Section 1.752-3(a)(3), shall be allocated to the Members in proportion to the
Units held by each Member.

ARTICLE VI

DISTRIBUTIONS

Section 6.1 Distributions.

 

  (a) Distributions. To the extent permitted by applicable Law and hereunder,
and except as otherwise provided in Section 11.3, distributions to Members may
be declared by the Managing Member out of funds legally available therefor in
such amounts and on such terms (including the payment dates of such
distributions) as the Managing Member shall determine using such record date as
the Managing Member may designate; any such distribution shall be made to the
Members as of the close of business on such record date on a pro rata basis
(except that, for the avoidance of doubt, repurchases or redemptions made in
accordance with Section 4.1(f) or payments made in accordance with Sections 7.4
or 7.9 need not be on a pro rata basis), in accordance with the number of Units
owned by each Member as of the close of business on such record date; provided,
however, that the Managing Member shall have the obligation to make
distributions as set forth in Sections 6.2 and 11.3(b)(iii); and provided,
further, that, notwithstanding any other provision herein to the contrary, no
distributions shall be made to any Member to the extent such distribution would
render the Company insolvent or violate the Act. For purposes of the foregoing
sentence, insolvency means the inability of the Company to meet its payment
obligations when due. Promptly following the designation of a record date and
the declaration of a distribution pursuant to this Section 6.1, the Managing
Member shall give notice to each Member of the record date, the amount and the
terms of the distribution and the payment date thereof.

 

  (b) Successors. For purposes of determining the amount of distributions, each
Member shall be treated as having made the Capital Contributions and as having
received the distributions made to or received by its predecessors in respect of
any of such Member’s Units.

 

  (c) Distributions In-Kind. Except as otherwise provided in this Agreement, any
distributions may be made in cash or in kind, or partly in cash and partly in
kind, as determined by the Managing Member. To the extent that the Company
distributes property in-kind to the Members, the Company shall be treated as
making a distribution equal to the Fair Market Value of such property for
purposes of Section 6.1(a) and such property shall be treated as if it were sold
for an amount equal to its Fair Market Value. Any resulting gain or loss shall
be allocated to the Member’s Capital Accounts in accordance with Sections 5.1
and 5.2.

 

32



--------------------------------------------------------------------------------

Section 6.2 Tax-Related Distributions.

 

  (a) On each Tax Distribution Date, the Company will, subject any restrictions
contained in any credit agreement with a non-Affiliated lender to which the
Company is bound, make distributions out of legally available funds to all
Members pro rata, in accordance with the number of Units owned by each Member,
in an amount sufficient to cause PubCo to receive a distribution equal to the
sum of (x) all of PubCo’s federal, state, local and non-U.S. tax liabilities and
(y) the amount necessary to satisfy PubCo’s obligations pursuant to the Tax
Receivable Agreements, in each case during the Fiscal Year or other taxable
period to which the tax-related distribution under this Section 6.2(a) relates.

 

  (b)

If a Member (other than PubCo) has an Assumed Tax Liability at a Tax
Distribution Date in excess of the sum of the amount of distributions made to
such Member under Section 6.1(a), Section 6.2(a) and advances made under this
Section 6.2(b), in each case, in the relevant Fiscal Year or other taxable
period plus 50 percent of any payments received by such Member from PubCo
pursuant to the Tax Receivable Agreements in the relevant Fiscal Year or other
taxable period, the Company shall, to the extent permitted by applicable Law,
and subject to the legal availability of funds and any restrictions contained in
any credit agreement with a non-Affiliated lender to which the Company is bound,
make advances to such Member in an amount equal to such excess (a “Tax
Advance”). Any such Tax Advance shall be treated as an advance against and,
thus, shall reduce (without duplication), any future distributions that would
otherwise be made to such Member pursuant to Sections 6.1(a) and 11.3(b)(iii).
If there is a Tax Advance outstanding with respect to a Member (i) who elects to
participate in a Redemption (including, for the avoidance of doubt, any sale of
such Units pursuant to the Call Right at the option of PubCo pursuant to
Section 4.6(f)), (ii) whose Units are redeemed at the option of PubCo upon a
PubCo Change of Control pursuant to Section 4.6(g), or (iii) who Transfers Units
pursuant to the provisions of Article IX, then in each case such Member shall
indemnify and hold harmless the Company against such Tax Advance, and shall be
required to promptly pay to the Company (but in all events within fifteen
(15) days after the Redemption Date, Change of Control Redemption Date or
Transfer Date, as the case may be) an amount of cash equal to the proportionate
share of such Tax Advance relating to its Units subject to the Redemption or
Transfer (determined at the time of the Redemption or Transfer based on the
number of Units subject to the Redemption or Transfer as compared to the total
number of Units held by such Member), provided that, (x) in the case of a
Transfer described in clause (ii), in lieu of paying such amount in cash, such
Member, at its option, can elect to forego such number of shares of Class A
Common Stock it would be otherwise entitled to receive pursuant to such
Redemption upon a PubCo Change of Control having a value based on the
consideration paid in such PubCo Change of Control (as reasonably determined by
the Board) equal to the proportionate share of such Tax Advance relating to its
Units subject to such Redemption, provided, however, that in such case, the
Company shall cancel a number of Units held by PubCo equal to the number of
foregone shares of Class A Common Stock, and (y) in the

 

33



--------------------------------------------------------------------------------

  case of a Transfer described in clause (iii), such Member shall not be
required to pay such amount of cash equal to the proportionate share of such Tax
Advance relating to its Units subject to the Transfer, if the transferee is
either a Permitted Transferee or such Transfer is otherwise approved by the
Managing Member (such approval not to be unreasonably withheld) and the
transferee agrees to assume the Member’s obligation to repay to the Company such
amount equal to the proportionate share of the Member’s existing Tax Advance
relating to such Units subject to the Transfer, and such Member shall be
relieved from any liabilities associated with and the obligation to repay its
existing Tax Advance relating to such Units subject to the Transfer. The
obligations of each Member pursuant to the preceding sentence shall survive the
withdrawal of any Member or the transfer of any Member’s Units and shall apply
to any current or former Member. For the avoidance of doubt, any repayment of a
Tax Advance pursuant to the previous sentence shall not be treated as a Capital
Contribution.

Section 6.3 Distribution Upon Withdrawal. No withdrawing Member shall be
entitled to receive any distribution or the value of such Member’s Interest in
the Company as a result of withdrawal from the Company prior to the liquidation
of the Company, except as specifically provided in this Agreement.

ARTICLE VII

MANAGEMENT

Section 7.1 The Managing Member; Fiduciary Duties.

 

  (a) PubCo shall be the sole Managing Member of the Company. Except as
otherwise required by Law, (i) the Managing Member shall have full and complete
charge of all affairs of the Company, (ii) the management and control of the
Company’s business activities and operations shall rest exclusively with the
Managing Member, and the Managing Member shall make all decisions regarding the
business, activities and operations of the Company (including the incurrence of
costs and expenses) in its sole discretion without the consent of any other
Member and (iii) the Members other than the Managing Member (in their capacity
as such) shall not participate in the control, management, direction or
operation of the activities or affairs of the Company and shall have no power to
act for or bind the Company.

 

  (b) In connection with the performance of its duties as the Managing Member of
the Company, except as otherwise set forth herein, the Managing Member
acknowledges that it will owe to the Members the same fiduciary duties as it
would owe to the Company and the stockholders of a Delaware corporation if the
Company were a Delaware corporation and the Managing Member was a member of the
board of directors of such a corporation and the Members were stockholders of
such corporation. The Members acknowledge that the Managing Member will take
action through its board of directors, and that the members of the Managing
Member’s board of directors will owe comparable fiduciary duties to the
stockholders of the Managing Member.

 

34



--------------------------------------------------------------------------------

Section 7.2 Officers.

 

  (a) The Managing Member may appoint, employ or otherwise contract with any
Person for the transaction of the business of the Company or the performance of
services for or on behalf of the Company, and the Managing Member may delegate
to any such Persons such authority to act on behalf of the Company as the
Managing Member may from time to time deem appropriate.

 

  (b) The initial president and chief executive officer of the Company (the
“President and Chief Executive Officer”) will be Christopher A. Wright.

 

  (c) Except as otherwise set forth herein, the President and Chief Executive
Officer will be responsible for the general and active management of the
business of the Company and its Subsidiaries and will see that all orders of the
Managing Member are carried into effect. The President and Chief Executive
Officer will report to the Managing Member and have the general powers and
duties of management usually vested in the office of president and chief
executive officer of a corporation organized under the DGCL, subject to the
terms of this Agreement, and will have such other powers and duties as may be
prescribed by the Managing Member or this Agreement. The President and Chief
Executive Officer will have the power to execute bonds, mortgages and other
contracts requiring a seal, under the seal of the Company, except where required
or permitted by Law to be otherwise signed and executed, and except where the
signing and execution thereof will be expressly delegated by the Managing Member
to some other Officer or agent of the Company.

 

  (d) Except as set forth herein, the Managing Member may appoint Officers at
any time, and the Officers may include one or more vice presidents, a secretary,
one or more assistant secretaries, a chief financial officer, a general counsel,
a treasurer, one or more assistant treasurers, a chief operating officer, an
executive chairman, and any other officers that the Managing Member deems
appropriate. Except as set forth herein, the Officers will serve at the pleasure
of the Managing Member, subject to all rights, if any, of such Officer under any
contract of employment. Any individual may hold any number of offices, and an
Officer may, but need not, be a Member of the Company. The Officers will
exercise such powers and perform such duties as specified in this Agreement or
as determined from time to time by the Managing Member.

 

  (e)

Subject to this Agreement and to the rights, if any, of an Officer under a
contract of employment, any Officer may be removed, either with or without
cause, by the Managing Member. Any Officer may resign at any time by giving
written notice to the Managing Member. Any resignation will take effect at the
date of the receipt of that notice or at any later time specified in that
notice; and, unless otherwise specified in that notice, the acceptance of the
resignation will not be

 

35



--------------------------------------------------------------------------------

  necessary to make it effective. Any resignation is without prejudice to the
rights, if any, of the Company under any contract to which the Officer is a
party. A vacancy in any office because of death, resignation, removal,
disqualification or any other cause will be filled in the manner prescribed in
this Agreement for regular appointments to that office.

Section 7.3 Warranted Reliance by Officers on Others. In exercising their
authority and performing their duties under this Agreement, the Officers shall
be entitled to rely on information, opinions, reports, or statements of the
following Persons or groups unless they have actual knowledge concerning the
matter in question that would cause such reliance to be unwarranted:

 

  (a) one or more employees or other agents of the Company or subordinates whom
the Officer reasonably believes to be reliable and competent in the matters
presented; and

 

  (b) any attorney, public accountant, or other Person as to matters which the
Officer reasonably believes to be within such Person’s professional or expert
competence.

Section 7.4 Indemnification. Subject to the limitations and conditions provided
in this Section 7.4, each Person who was or is made a party or is threatened to
be made a party to or is involved in any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
arbitrative (each, a “Proceeding”), or any appeal in such a Proceeding or any
inquiry or investigation that could lead to such a Proceeding, by reason of the
fact he, she or it, or a Person of which he, she or it is the legal
representative, is or was a Member, an executive officer, or acting as the,
Managing Member, Tax Matters Member or Company Representative of the Company, in
each case, shall be indemnified by the Company to the fullest extent permitted
by applicable Law, as the same exists or may hereafter be amended (but, in the
case of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than such Law permitted the
Company to provide prior to such amendment) against all judgment, penalties
(including excise and similar taxes and punitive damages), fines, settlement and
reasonable expenses (including reasonable attorneys’ fees and expenses) actually
incurred by such Person in connection with such Proceeding, appeal, inquiry or
investigation, if such Person acted in Good Faith; provided, that the foregoing
shall not require the Company to indemnify or advance expenses to any Person in
connection with any Proceeding initiated by or on behalf of such Person or any
counterclaim against the Company or the Managing Member initiated by or on
behalf of such Person. Reasonable expenses incurred by a Person of the type
entitled to be indemnified under this Section 7.4 who was, is or is threatened
to be made a named defendant or respondent in a Proceeding shall be paid by the
Company in advance of the final disposition of the Proceeding upon receipt of an
undertaking by or on behalf of such Person to repay such amount if it shall
ultimately be determined that he, she or it is not entitled to be indemnified by
the Company. Indemnification under this Section 7.4 shall continue as to a
Person who has ceased to serve in the capacity which initially entitled such
Person to indemnity hereunder. The rights granted pursuant to this Section 7.4
shall be deemed contract rights, and no amendment, modification or repeal of

 

36



--------------------------------------------------------------------------------

this Section 7.4 shall have the effect of limiting or denying any such rights
with respect to actions taken or Proceedings, appeals, inquiries or
investigations arising prior to any amendment, modification or repeal. It is
expressly acknowledged that the indemnification provided in this Section 7.4
could involve indemnification for negligence or under theories of strict
liability. Anything herein to the contrary notwithstanding, any indemnity by the
Company relating to the matters covered in this Section 7.4 shall be provided
out of and to the extent of Company assets only and no Member (unless such
Member otherwise agrees in writing or is found in a final decision of a court of
competent jurisdiction to have personal Liability on account thereof) shall have
personal Liability on account thereof or shall be required to make additional
Capital Contributions to help satisfy such indemnity of the Company.

Section 7.5 Maintenance of Insurance or Other Financial Arrangements. In
compliance with applicable Law, the Company (with the approval of the Managing
Member) may purchase and maintain insurance or make other financial arrangements
on behalf of any Person who is or was a Member, employee or agent of the
Company, or at the request of the Company is or was serving as a manager,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, for any
Liability asserted against such Person and Liability and expenses incurred by
such Person in such Person’s capacity as such, or arising out of such Person’s
status as such, whether or not the Company has the authority to indemnify such
Person against such Liability and expenses.

Section 7.6 Resignation or Termination of Managing Member. PubCo shall not, by
any means, resign as, cease to be or be replaced as Managing Member except in
compliance with this Section 7.6. No termination or replacement of PubCo as
Managing Member shall be effective unless proper provision is made, in
compliance with this Agreement, so that the obligations of PubCo, its successor
(if applicable) and any new Managing Member and the rights of all Members under
this Agreement and applicable Law remain in full force and effect. No
appointment of a Person other than PubCo (or its successor, as applicable) as
Managing Member shall be effective unless PubCo (or its successor, as
applicable) and the new Managing Member (as applicable) provide all other
Members with contractual rights, directly enforceable by such other Members
against PubCo (or its successor, as applicable) and the new Managing Member (as
applicable), to cause (a) PubCo to comply with all PubCo’s obligations under
this Agreement (including its obligations under Section 4.6) other than those
that must necessarily be taken in its capacity as Managing Member and (b) the
new Managing Member to comply with all the Managing Member’s obligations under
this Agreement.

Section 7.7 No Inconsistent Obligations. The Managing Member represents that it
does not have any contracts, other agreements, duties or obligations that are
inconsistent with its duties and obligations (whether or not in its capacity as
Managing Member) under this Agreement and covenants that, except as permitted by
Section 7.1, it will not enter into any contracts or other agreements or
undertake or acquire any other duties or obligations that are inconsistent with
such duties and obligations.

 

37



--------------------------------------------------------------------------------

Section 7.8 Reclassification Events of PubCo. If a Reclassification Event
occurs, the Managing Member or its successor, as the case may be, shall, as and
to the extent necessary, amend this Agreement in compliance with Section 12.1,
and enter into any necessary supplementary or additional agreements, to ensure
that, following the effective date of the Reclassification Event: (i) the
redemption rights of holders of Units set forth in Section 4.6 provide that each
Unit (together with the transfer and surrender of one share of Class B Stock) is
redeemable for the same amount and same type of property, securities or cash (or
combination thereof) that one share of Class A Common Stock becomes exchangeable
for or converted into as a result of the Reclassification Event and (ii) PubCo
or the successor to PubCo, as applicable, is obligated to deliver such property,
securities or cash upon such redemption. PubCo shall not consummate or agree to
consummate any Reclassification Event unless the successor Person, if any,
becomes obligated to comply with the obligations of PubCo (in whatever capacity)
under this Agreement.

Section 7.9 Certain Costs and Expenses. The Company shall (i) pay, or cause to
be paid, all costs, fees, operating expenses and other expenses of the Company
(including the costs, fees and expenses of attorneys, accountants or other
professionals and the compensation of all personnel providing services to the
Company) incurred in pursuing and conducting, or otherwise related to, the
activities of the Company, and (ii) in the sole discretion of the Managing
Member, reimburse the Managing Member for any costs, fees or other expenses
incurred by it in connection with serving as the Managing Member. To the extent
that the Managing Member determines in its sole discretion that such expenses
are related to the business and affairs of the Managing Member that are
conducted through the Company and/or its Subsidiaries (including expenses that
relate to the business and affairs of the Company and/or its Subsidiaries and
that also relate to other activities of the Managing Member), the Managing
Member may cause the Company to pay or bear all expenses of the Managing Member,
including, without limitation, costs of securities offerings not borne directly
by members, board of directors compensation and meeting costs, costs of periodic
reports to its stockholders, litigation costs and damages arising from
litigation, accounting and legal costs; provided that the Company shall not pay
or bear any income tax obligations of the Managing Member. In the event that
(i) shares of Class A Stock or other Equity Securities of PubCo were sold to
underwriters in any public offering after the Effective Time, in each case, at a
price per share that is lower than the price per share for which such shares of
Class A Stock or other Equity Securities of PubCo are sold to the public in such
public offering after taking into account underwriters’ discounts or commissions
and brokers’ fees or commissions (including, for the avoidance of doubt, any
deferred discounts or commissions and brokers’ fees or commissions payable in
connection with or as a result of such public offering) (such difference, the
“Discount”) and (ii) the proceeds from such public offering are used to fund the
Cash Election Amount for any redeemed Units or otherwise contributed to the
Company, the Company shall reimburse the Managing Member for such Discount by
treating such Discount as an additional Capital Contribution made by the
Managing Member to the Company, issuing Units in respect of such deemed Capital
Contribution in accordance with Section 4.6(b)(ii), and increasing the Managing
Member’s Capital Account by the amount of such Discount. For the avoidance of
doubt, any payments

 

38



--------------------------------------------------------------------------------

made to or on behalf of the Managing Member pursuant to this Section 7.9 shall
not be treated as a distribution pursuant to Section 6.1(a) but shall instead be
treated as an expense of the Company.

ARTICLE VIII

ROLE OF MEMBERS

Section 8.1 Rights or Powers. Other than the Managing Member, the Members,
acting in their capacity as Members, shall not have any right or power to take
part in the management or control of the Company or its business and affairs or
to act for or bind the Company in any way. Notwithstanding the foregoing, the
Members have all the rights and powers specifically set forth in this Agreement
and, to the extent not inconsistent with this Agreement, in the Act. A Member,
any Affiliate thereof or an employee, stockholder, agent, director or officer of
a Member or any Affiliate thereof, may also be an employee or be retained as an
agent of the Company. The existence of these relationships and acting in such
capacities will not result in the Member (other than the Managing Member) being
deemed to be participating in the control of the business of the Company or
otherwise affect the limited liability of the Member. Except as specifically
provided herein, no Member (other than the Managing Member) shall, in its
capacity as a Member, take part in the operation, management or control of the
Company’s business, transact any business in the Company’s name or have the
power to sign documents for or otherwise bind the Company.

Section 8.2 Voting.

 

  (a) Meetings of the Members may be called upon the written request of Members
holding at least 50% of the outstanding Units. Such request shall state the
location of the meeting and the nature of the business to be transacted at the
meeting. Written notice of any such meeting shall be given to all Members not
less than two Business Days and not more than 30 days prior to the date of such
meeting. Members may vote in person, by proxy or by telephone at any meeting of
the Members and may waive advance notice of such meeting. Whenever the vote or
consent of Members is permitted or required under this Agreement, such vote or
consent may be given at a meeting of the Members or may be given in accordance
with the procedure prescribed in this Section 8.2. Except as otherwise expressly
provided in this Agreement, the affirmative vote of the Members holding a
majority of the outstanding Units shall constitute the act of the Members.

 

  (b) Each Member may authorize any Person or Persons to act for it by proxy on
all matters in which such Member is entitled to participate, including waiving
notice of any meeting, or voting or participating at a meeting. Every proxy must
be signed by such Member or its attorney-in-fact. No proxy shall be valid after
the expiration of 11 months from the date thereof unless otherwise provided in
the proxy. Every proxy shall be revocable at the pleasure of the Member
executing it.

 

39



--------------------------------------------------------------------------------

  (c) Each meeting of Members shall be conducted by an Officer designated by the
Managing Member or such other individual Person as the Managing Member deems
appropriate.

 

  (d) Any action required or permitted to be taken by the Members may be taken
without a meeting if the requisite Members whose approval is necessary consent
thereto in writing.

Section 8.3 Various Capacities. The Members acknowledge and agree that the
Members or their Affiliates will from time to time act in various capacities,
including as a Member and as the Tax Matters Member or Company Representative.

Section 8.4 Investment Opportunities. To the fullest extent permitted by
applicable law, the doctrine of corporate opportunity, or any analogous
doctrine, shall not apply to any Member (other than Members who are officers or
employees of the Company, PubCo or any of their respective subsidiaries), any of
their respective affiliates (other than the Company, the Managing Member or any
of their respective subsidiaries), or any of their respective officers,
directors, agents, shareholders, members, and partners (each, a “Business
Opportunities Exempt Party”). The Company renounces any interest or expectancy
of the Company in, or in being offered an opportunity to participate in,
business opportunities that are from time to time presented to any Business
Opportunities Exempt Party. No Business Opportunities Exempt Party who acquires
knowledge of a potential transaction, agreement, arrangement or other matter
that may be an opportunity for the Company or any of its subsidiaries shall have
any duty to communicate or offer such opportunity to the Company. No amendment
or repeal of this Section 8.4 shall apply to or have any effect on the liability
or alleged liability of any Business Opportunities Exempt Party for or with
respect to any opportunities of which any such Business Opportunities Exempt
Party becomes aware prior to such amendment or repeal. Any Person purchasing or
otherwise acquiring any interest in any Units shall be deemed to have notice of
and consented to the provisions of this Section 8.4. Neither the alteration,
amendment or repeal of this Section 8.4, nor the adoption of any provision of
this Agreement inconsistent with this Section 8.4, shall eliminate or reduce the
effect of this Section 8.4 in respect of any business opportunity first
identified or any other matter occurring, or any cause of action, suit or claim
that, but for this Section 8.4, would accrue or arise, prior to such alteration,
amendment, repeal or adoption. Notwithstanding the foregoing, a Business
Opportunities Exempt Party who is an officer or employee of PubCo and who is
offered a business opportunity of PubCo reasonably determined by the party
receiving the opportunity to be expressly in his or her capacity as an officer
or employee of PubCo shall be obligated to communicate and offer such business
opportunity to PubCo.

 

40



--------------------------------------------------------------------------------

ARTICLE IX

TRANSFERS OF INTERESTS

Section 9.1 Restrictions on Transfer.

 

  (a)

Except as provided in Section 4.6 and except for the Transfers by a Member to
Permitted Transferee, no Member shall Transfer all or any portion of its
Interest without the Managing Member’s prior written consent, which consent
shall be granted or withheld in the Managing Member’s sole discretion; provided
that to the extent that the Managing Member determines in good faith that a
proposed transfer would not have the effect contemplated by Section 9.1(b), then
the Managing Member will not withhold its consent to a transfer by any Member,
individually or collectively with one or more other Members, that would result
in the Transferee, together with its Affiliates, holding at least 10% of the
Units not held by the Managing Member. If, notwithstanding the provisions of
this Section 9.1(a), all or any portion of a Member’s Interests are Transferred
in violation of this Section 9.1(a), involuntarily, by operation of law or
otherwise, then without limiting any other rights and remedies available to the
other parties under this Agreement or otherwise, the Transferee of such Interest
(or portion thereof) shall not be admitted to the Company as a Member or be
entitled to any rights as a Member hereunder, and the Transferor will continue
to be bound by all obligations hereunder, unless and until the Managing Member
consents in writing to such admission, which consent shall be granted or
withheld in the Managing Member’s sole discretion. Any attempted or purported
Transfer of all or a portion of a Member’s Interests in violation of this
Section 9.1(a) shall be null and void and of no force or effect whatsoever. For
the avoidance of doubt, the restrictions on Transfer contained in this Article
IX shall not apply to the Transfer of any capital stock of the Managing Member;
provided that no shares of Class B Common Stock may be Transferred unless a
corresponding number of Units are Transferred therewith in accordance with this
Agreement. With respect to taxable years beginning after January 1, 2018, the
Company intends to satisfy the private placement safe-harbor in Treasury
Regulation Section 1.7704-1(h) and intends to limit issuances of Interests and
to limit Transfers of Interest to satisfy the requirement in Treasury Regulation
Section 1.7704-1(h)(ii). In furtherance of the foregoing and notwithstanding the
foregoing provisions in this paragraph, the Interests held by each person who is
a Member at the time of the IPO (including the Interests held by each person who
is a Member at the time of the IPO that has been transferred to any successive
Transferee) shall not be permitted to be Transferred to a Permitted Transferee
if such Interests would be held by more than four (4) “partners” for purposes of
calculating the number of “partners” in the Company under Treasury Regulation
Section 1.7704-1(h)(ii) immediately after a proposed Permitted Transfer unless
the Managing Member provides its consent to such Transfer, which consent shall
be granted or withheld in the Managing Member’s sole discretion. Notwithstanding
anything to the contrary in this Agreement, the Managing Member shall limit the
issuances of Interests after the IPO and limit its consent to Transfers so that
the Interests held by each person

 

41



--------------------------------------------------------------------------------

  who is a Member immediately after the IPO (including any successive Transferee
of each such Interest) is able to be held by up to four “partners” in the
Company in connection with the Company satisfying the private placement
safe-harbor under Treasury Regulation Section 1.7704-1(h). Notwithstanding any
other provisions of this Agreement to the contrary, with respect to the taxable
year beginning January 1, 2018, no Member shall Transfer all or any portion of
its Interest to a Permitted Transferee unless (i) such Member Transfers at least
a number of Units sufficient to be considered a “block transfer” as described in
Treasury Regulations Sections 1.7704-1(e)(1)(vi), 1.7704-1(e)(2), and
1.7704-1(k) or the Transfer is otherwise described in Treasury Regulation
Section 1.7704-1(e), or (ii) the Managing Member advises such Member in writing
that it has determined (in good faith based on advice of counsel) that such
Transfer, along with all prior Redemptions and Transfers within such taxable
year (other than Redemptions and Transfers described in Treasury Regulations
Section 1.7704-1(e), (f) or (g)), does not exceed 2 percent of the total
interests in capital or profits of the Company, within the meaning of Treasury
Regulations Section 1.7704-1(j). In connection with making the determinations
under the preceding sentence, (i) the Company and the Managing Member will treat
(I) all Transfers that are contemplated in the Reorganization Agreement as being
described in Treasury Regulations Section 1.7704-1(e) and (II) the Managing
Member as the “general partner” of the Company for purposes of Treasury
Regulations Section 1.7704-1(k), (ii) Riverstone/Carlyle Energy Partners IV, LP
will be entitled to Redeem or Transfer Units that represent at least 30% of the
2% Limit and (iii) Laurel Road, LLC and Laurel Road II, LLC will be entitled to
Redeem or Transfer Units that represent at least 50% (in the aggregate) of the
2% Limit.

 

  (b)

In addition to any other restrictions on Transfer herein contained, including
the provisions of this Article IX, in no event may any Transfer or assignment of
Interests by any Member be made to any Person who lacks the legal right, power
or capacity to own Interests; if in the opinion of legal counsel or a qualified
tax advisor to the Company such Transfer presents a material risk that such
Transfer would cause the Company to cease to be classified as a partnership or
to be classified as a “publicly traded partnership” within the meaning of
Section 7704(b) of the Code for U.S. federal income tax purposes; if such
Transfer would cause the Company to become, with respect to any employee benefit
plan subject to Title I of ERISA, a “party-in-interest” (as defined in Section 3
(14) of ERISA) or a “disqualified person” (as defined in Section 4975(e)(2) of
the Code); if such Transfer would, in the opinion of counsel to the Company,
cause any portion of the assets of the Company to constitute assets of any
employee benefit plan pursuant to the Plan Asset Regulations or otherwise cause
the Company to be subject to regulation under ERISA; if such Transfer requires
the registration of such Interests or any Equity Securities issued upon any
exchange of such Interests, pursuant to any applicable U.S. federal or state
securities Laws; or if such Transfer subjects the Company to regulation under
the Investment Company Act or the Investment Advisors Act of 1940, each as
amended (or any succeeding

 

42



--------------------------------------------------------------------------------

  law). Any Transfer purported to be made in violation of this Section 9.1(b)
shall be void ab initio.

Section 9.2 Notice of Transfer. Other than in connection with Transfers made
pursuant to Section 4.6, each Member shall, after complying with the provisions
of this Agreement, but in any event no later than three Business Days following
any Transfer of Interests, give written notice to the Company of such Transfer.
Each such notice shall describe the manner and circumstances of the Transfer.

Section 9.3 Transferee Members. A Transferee of Interests pursuant to this
Article IX shall have the right to become a Member only if (i) the requirements
of this Article IX are met, (ii) such Transferee executes an instrument
reasonably satisfactory to the Managing Member agreeing to be bound by the terms
and provisions of this Agreement and assuming all of the Transferor’s then
existing and future Liabilities arising under this Agreement, (iii) such
Transferee represents that the Transfer was made in accordance with all
applicable securities Laws, (iv) the Transferor or Transferee shall have
reimbursed the Company for all reasonable expenses (including attorneys’ fees
and expenses) of any Transfer or proposed Transfer of a Member’s Interest,
whether or not consummated and (v) if such Transferee or his or her spouse is a
resident of a community property jurisdiction, then such Transferee’s spouse
shall also execute an instrument reasonably satisfactory to the Managing Member
agreeing to be bound by the terms and provisions of this Agreement to the extent
of his or her community property or quasi-community property interest, if any,
in such Member’s Interest. Except as expressly provided in this Agreement,
unless agreed to in writing by the Managing Member, the admission of a Member
shall not result in the release of the Transferor from any Liability that the
Transferor may have to each remaining Member or to the Company under this
Agreement or any other Contract between the Managing Member, the Company or any
of its Subsidiaries, on the one hand, and such Transferor or any of its
Affiliates, on the other hand. Written notice of the admission of a Member shall
be sent promptly by the Company to each remaining Member. Notwithstanding
anything to the contrary in this Section 9.3, and except as otherwise provided
in this Agreement, following a Transfer by one or more Members (or a transferee
of the type described in this sentence) to an Permitted Transferee of all or
substantially all of their Interests, such transferee shall succeed to all of
the rights of such Member(s) under this Agreement.

Section 9.4 Pledgee’s Rights; Units to be General Intangibles.

 

  (a)

Notwithstanding anything contained herein to the contrary, PubCo shall be
permitted to pledge or hypothecate any or all of its Units, including, without
limitation, all economic rights and privileges, all control rights, authority,
and powers, and all status rights as a Member and as the Managing Member, to any
lender to PubCo or any affiliate of PubCo, or to any agent acting on such
lender’s behalf, and any Transfer of such Units pursuant to any such lender’s
(or agent’s) exercise of remedies in connection with any such pledge or
hypothecation shall be permitted under this Agreement with no further action or
approval required hereunder. Notwithstanding anything contained herein to the
contrary, subject to the terms of the financing giving rise to any pledge or
hypothecation of Units, the

 

43



--------------------------------------------------------------------------------

  lender (or agent) shall have the right, to the extent set forth in the
applicable pledge or hypothecation agreement, and without further approval of
the Managing Member or any Member and without becoming a Member or the Managing
Member (unless such lender (or agent) expressly elects in writing to become a
Member or the Managing Member), to exercise the membership voting rights of a
Member and the Managing Member. Notwithstanding anything contained herein to the
contrary, and without complying with any other procedures set forth in this
Agreement, upon the exercise of remedies in connection with a pledge or
hypothecation, to the extent set forth in the applicable pledge or hypothecation
agreement, (i) the lender (or agent) or Transferee of such lender (or agent), as
the case may be, shall, if it so elects, become a Member and the Managing Member
under this Agreement and shall succeed to all of the rights and powers,
including the right to participate in the management of the business and affairs
of the Company, and shall be bound by all of the obligations, of a Member and
the Managing Member under this Agreement without taking any further action on
the part of such lender (or agent) or Transferee, as the case may be, and
(ii) following such exercise of remedies, the Managing Member shall cease to be
the Managing Member and shall have no further rights or powers under this
Agreement. Notwithstanding anything contained herein to the contrary, no legal
opinion shall be required in connection with any pledge or hypothecation of
Units, or any exercise of rights or remedies pursuant hereto. The execution and
delivery of this Agreement by PubCo shall constitute any necessary approval of
PubCo under the Act to the foregoing provisions of this Section 9.4.

 

  (b) Notwithstanding anything contained herein to the contrary, so long as any
pledge or hypothecation of any Units is in effect, the Company shall not elect
that its Units become governed by Article 8 of the Uniform Commercial Code as in
effect in any relevant jurisdiction without the prior written consent of all
pledgees of such Units or the delivery of any applicable limited liability
company certificate or control agreement necessary to perfect each such
pledgee’s interests in the applicable Units.

 

  (c) This Section 9.4 may not be amended or modified so long as any of the
Units is subject to a pledge or hypothecation without the pledgee’s (or the
Transferee of such pledgee’s) prior written consent. Each recipient of a pledge
or hypothecation of the Units shall be a third party beneficiary of the
provisions of this Section 9.4.

Section 9.5 Legend. Each certificate representing a Unit, if any, will be
stamped or otherwise imprinted with a legend in substantially the following
form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

 

44



--------------------------------------------------------------------------------

THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT.

THE TRANSFER AND VOTING OF THESE SECURITIES IS SUBJECT TO THE CONDITIONS
SPECIFIED IN THE SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING
AGREEMENT OF LIBERTY OILFIELD SERVICES NEW HOLDCO LLC DATED AS
OF                , 2018 AMONG THE MEMBERS LISTED THEREIN, AS IT MAY BE AMENDED,
SUPPLEMENTED AND/OR RESTATED FROM TIME TO TIME, AND NO TRANSFER OF THESE
SECURITIES WILL BE VALID OR EFFECTIVE UNTIL SUCH CONDITIONS HAVE BEEN FULFILLED.
COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE ISSUER OF SUCH
SECURITIES.”

ARTICLE X

ACCOUNTING

Section 10.1 Books of Account. The Company shall, and shall cause each
Subsidiary to, maintain true books and records of account in which full and
correct entries shall be made of all its business transactions pursuant to a
system of accounting established and administered in accordance with GAAP, and
shall set aside on its books all such proper accruals and reserves as shall be
required under GAAP.

Section 10.2 Tax Elections.

 

  (a) The Company and any eligible Subsidiary shall make an election (or
continue a previously made election) pursuant to Section 754 of the Code for the
taxable year of the Company that includes the Closing Date, shall not thereafter
revoke such election and shall make a new election pursuant to Section 754 of
the Code to the extent necessary following any “termination” of the Company or
the Subsidiary, as applicable, under Section 708 of the Code. In addition, the
Company shall make the following elections on the appropriate forms or tax
returns:

 

  i. to adopt the calendar year as the Company’s Fiscal Year, if permitted under
the Code;

 

  ii. to adopt the accrual method of accounting for U.S. federal income tax
purposes; and

 

  iii. to elect to amortize the organizational expenses of the Company as
permitted by Section 709(b) of the Code.

 

45



--------------------------------------------------------------------------------

  (b) None of the Managing Member, the Members, or the Company shall make any
election under Section 1101(g)(4) of the Bipartisan Budget Act of 2015 to have
the provisions of the Bipartisan Budget Act of 2015 governing “Subchapter C –
Treatment of Partnerships” apply to any tax return of the Company filed for a
taxable year beginning prior to January 1, 2018.

Section 10.3 Tax Returns; Information. The Tax Matters Member or Company
Representative (as applicable) shall arrange for the preparation and timely
filing of all income and other tax and informational returns of the Company. The
Tax Matters Member or Company Representative (as applicable) shall furnish to
each Member a copy of each approved return and statement, together with any
schedules or other information which each Member may require in connection with
such Member’s own tax affairs as soon as practicable (but in no event more than
90 days after the end of each Fiscal Year). On or before December 1 of each
Fiscal Year, the Company shall send to each Member an estimate of such Member’s
state tax apportionment information and allocations to such Member of taxable
income, gains, losses, deductions and credit for the current Fiscal Year, which
estimate shall have been reviewed by the Company’s outside tax accountants;
provided, that if the Company does not provide a copy of final Company income
tax returns, information returns and other related information within 60 days
after the end of each Fiscal Year, the Company shall provide an updated estimate
of information described in this sentence (prior to the proviso) by no later
than February 28 of the following Fiscal Year. The Members agree to use
commercially reasonably efforts to take all actions reasonably requested by the
Company or the Company Representative to comply with the Bipartisan Budget Act
of 2015. Notwithstanding anything to the contrary, the Company shall promptly
provide each Member with any information reasonably requested by such Member in
connection with such Member’s own tax affairs.

Section 10.4 Tax Matters Member and Company Representative. The Managing Member
is specially authorized and appointed to act as the Tax Matters Member and as
the Company Representative (as applicable) and in any similar capacity under
state or local Law. The Tax Matters Member or Company Representative (as
applicable) may retain, at the Company’s expense, such outside counsel,
accountants and other professional consultants as it may reasonably deem
necessary in the course of fulfilling its obligations as Tax Matters Member or
Company Representative (as applicable). The Tax Matters Member or the Company
Representative (as applicable) shall notify each Member of any notice of audit
or other tax proceeding relating to the Company within 20 days of receipt of
such notice by the Company and shall keep all Members advised on a current basis
of any material contacts by or material discussions with any taxing authorities.
Notwithstanding the foregoing, the Tax Matters Member or the Company
Representative (as applicable) shall not extend the statute of limitations of
the Company, file a request for administrative adjustment relating to the
Company, file suit concerning any tax refund or deficiency relating to any
Company, file any material amended tax return or enter into any settlement
agreement relating to any Company item of income, gain, loss, deduction or
credit for any Fiscal Year or other taxable period of the Company, or settle or
otherwise compromise any material issue in any Tax examination, audit or other
proceeding without first obtaining approval of the Managing Member and,

 

46



--------------------------------------------------------------------------------

solely in the case of such actions with respect to items on the Internal Revenue
Service Form 1065 (and items on any similar form for state and local purposes
due in a jurisdiction that follows the U.S. federal income tax) of the Company,
providing each Member with advance written notice ten (10) days prior to taking
such action. Notwithstanding anything to the contrary, nothing herein shall
diminish, limit or restrict the rights of any Member under applicable tax law.

Section 10.5 Withholding Tax Payments and Obligations.

 

  (a) The Company and its Subsidiaries may withhold from distributions,
allocations or portions thereof if it is required to do so by any applicable
rule, regulation or law, and each Member hereby authorizes the Company and its
Subsidiaries to withhold or pay on behalf of or with respect to such Member any
amount of taxes that the Managing Member determines, in good faith, that the
Company or any of its Subsidiaries is required to withhold or pay with respect
to any amount distributable or allocable to such Member pursuant to this
Agreement.

 

  (b) To the extent that any tax is paid by (or withheld from amounts payable
to) the Company or any of its Subsidiaries and the Managing Member determines,
in good faith, that such tax relates to one or more specific Members (including
any tax payable by the Company or any of its Subsidiaries pursuant to
Section 6225 of the Code with respect to items of income, gain, loss deduction
or credit allocable or attributable to such Member), such tax shall be treated
as an amount of taxes withheld or paid with respect to such Member pursuant to
this Section 10.5.

 

  (c) For all purposes under this Agreement, any amounts withheld or paid with
respect to a Member pursuant to this Section 10.5 shall be treated as if
distributed to such Member at the time such withholding or payment is made.
Further, to the extent that the cumulative amount of such withholding or payment
for any period exceeds the distributions to which such Member is entitled for
such period, the amount of such excess shall be considered a loan from the
Company to such Member, with interest accruing at the Prime Rate in effect from
time to time, compounded annually. The Managing Member may, in its discretion,
either demand payment of the principal and accrued interest on such demand loan
at any time (which payment shall not be deemed a Capital Contribution for
purposes of this Agreement), and enforce payment thereof by legal process, or
may withhold from one or more distributions to a Member amounts sufficient to
satisfy such Member’s obligations under any such demand loan.

 

  (d) Neither the Company nor the Managing Member shall be liable for any excess
taxes withheld in respect of any Member, and, in the event of overwithholding
for which payment has already been made to the applicable taxing authority, a
Member’s sole recourse shall be to apply for a refund from the appropriate
Governmental Entity.

 

  (e)

Notwithstanding any other provision of this Agreement, (i) any Person who ceases
to be a Member shall be treated as a Member for purposes of this Section 10.5

 

47



--------------------------------------------------------------------------------

  and (ii) the obligations of a Member pursuant to this Section 10.5 shall
survive indefinitely with respect to any taxes withheld or paid by the Company
that relate to the period during which such Person was actually a Member,
regardless of whether such taxes are assessed, withheld or otherwise paid during
such period.

ARTICLE XI

DISSOLUTION AND TERMINATION

Section 11.1 Liquidating Events. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of the following (each, a
“Liquidating Event”):

 

  (a) The sale of all or substantially all of the assets of the Company; and

 

  (b) The determination of the Managing Member to dissolve, wind up, and
liquidate the Company.

The Members hereby agree that the Company shall not dissolve prior to the
occurrence of a Liquidating Event and that no Member shall seek a dissolution of
the Company, under Section 18-802 of the Act or otherwise, other than based on
the matters set forth in subsections (a) and (b) above. If it is determined by a
court of competent jurisdiction that the Company has dissolved prior to the
occurrence of a Liquidating Event, the Members hereby agree to continue the
business of the Company without a winding up or liquidation. In the event of a
dissolution pursuant to Section 11.1(b), the relative economic rights of each
class of Units immediately prior to such dissolution shall be preserved to the
greatest extent practicable with respect to distributions made to Members
pursuant to Section 11.3 in connection with such dissolution, taking into
consideration tax and other legal constraints that may adversely affect one or
more parties to such dissolution and subject to compliance with applicable laws
and regulations, unless, with respect to any class of Units, holders of a
majority of the Units of such class consent in writing to a treatment other than
as described above.

Section 11.2 Bankruptcy. For purposes of this Agreement, the “bankruptcy” of a
Member shall mean the occurrence of any of the following: (a) any Governmental
Entity shall take possession of any substantial part of the property of that
Member or shall assume control over the affairs or operations thereof, or a
receiver or trustee shall be appointed, or a writ, order, attachment or
garnishment shall be issued with respect to any substantial part thereof, and
such possession, assumption of control, appointment, writ or order shall
continue for a period of 90 consecutive days; or (b) a Member shall admit in
writing of its inability to pay its debts when due, or make an assignment for
the benefit of creditors; or apply for or consent to the appointment of any
receiver, trustee or similar officer or for all or any substantial part of its
property; or shall institute (by petition, application, answer, consent or
otherwise) any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debts, dissolution, liquidation, or similar proceeding under the Laws of any
jurisdiction; or (c) a receiver, trustee or similar officer shall be appointed
for such Member or with respect to all or any substantial part of its property
without the

 

48



--------------------------------------------------------------------------------

application or consent of that Member, and such appointment shall continue
undischarged or unstayed for a period of 90 consecutive days or any bankruptcy,
insolvency, reorganization, arrangements, readjustment of debt, dissolution,
liquidation or similar proceedings shall be instituted (by petition, application
or otherwise) against that Member and shall remain undismissed for a period of
90 consecutive days.

Section 11.3 Procedure.

 

  (a) In the event of the dissolution of the Company for any reason, the
Managing Member shall commence to wind up the affairs of the Company and to
liquidate the Company’s investments; provided that if the Managing Member is in
bankruptcy or dissolved, another Member appointed by Members holding a majority
of the Units (other than those held by the Managing Member) (such appointee, the
“Winding-Up Member”) shall commence to wind up the affairs of the Company and,
subject to Section 11.4(a), such Winding-Up Member shall have full right and
unlimited discretion to determine in good faith the time, manner and terms of
any sale or sales of the Property or other assets pursuant to such liquidation,
having due regard to the activity and condition of the relevant market and
general financial and economic conditions. The Members shall continue to share
profits, losses and distributions during the period of liquidation in the same
manner and proportion as though the Company had not dissolved. The Company shall
engage in no further business except as may be necessary, in the reasonable
discretion of the Managing Member or the Winding-Up Member, as applicable, to
preserve the value of the Company’s assets during the period of dissolution and
liquidation.

 

  (b) Following the payment of all expenses of liquidation and the allocation of
all Profits and Losses as provided in Article V, the proceeds of the liquidation
and any other funds of the Company shall be distributed in the following order
of priority:

 

  (i) First, to the payment and discharge of all of the Company’s debts and
Liabilities to creditors (whether third parties or Members), in the order of
priority as provided by Law, except any obligations to the Members in respect of
their Capital Accounts;

 

  (ii) Second, to set up such cash reserves which the Managing Member reasonably
deems necessary for contingent or unforeseen Liabilities or future payments
described in Section 11.3(b)(i) (which reserves when they become unnecessary
shall be distributed in accordance with the provisions of subsection (iii),
below); and

 

  (iii) Third, the balance to the Members, pro rata in accordance with the
number of Units owned by each Member.

 

49



--------------------------------------------------------------------------------

  (c) Except as provided in Section 11.4(a), no Member shall have any right to
demand or receive property other than cash upon dissolution and termination of
the Company.

 

  (d) Upon the completion of the liquidation of the Company and the distribution
of all Company funds, the Company shall terminate and the Managing Member or the
Winding-Up Member, as the case may be, shall have the authority to execute and
record a certificate of cancellation of the Company, as well as any and all
other documents required to effectuate the dissolution and termination of the
Company.

Section 11.4 Rights of Members.

 

  (a) Each Member irrevocably waives any right that it may have to maintain an
action for partition with respect to the property of the Company.

 

  (b) Except as otherwise provided in this Agreement, (i) each Member shall look
solely to the assets of the Company for the return of its Capital Contributions,
and (ii) no Member shall have priority over any other Member as to the return of
its Capital Contributions, distributions or allocations.

Section 11.5 Notices of Dissolution. In the event a Liquidating Event occurs or
an event occurs that would, but for the provisions of Section 11.1, result in a
dissolution of the Company, the Company shall, within 30 days thereafter,
(a) provide written notice thereof to each of the Members and to all other
parties with whom the Company regularly conducts business (as determined in the
discretion of the Managing Member), and (b) comply, in a timely manner, with all
filing and notice requirements under the Act or any other applicable Law.

Section 11.6 Reasonable Time for Winding Up. A reasonable time shall be allowed
for the orderly winding up of the business and affairs of the Company and the
liquidation of its assets in order to minimize any losses that might otherwise
result from such winding up.

Section 11.7 No Deficit Restoration. No Member shall be personally liable for a
deficit Capital Account balance of that Member, it being expressly understood
that the distribution of liquidation proceeds shall be made solely from existing
Company assets.

ARTICLE XII

GENERAL

Section 12.1 Amendments; Waivers.

 

  (a) The terms and provisions of this Agreement may be waived, modified or
amended (including by means of merger, consolidation or other business
combination to which the Company is a party) only with the approval of the
Managing Member; provided, however, that no amendment to this Agreement may:

 

50



--------------------------------------------------------------------------------

  i. modify the limited liability of any Member, or increase the liabilities or
obligations of any Member, in each case, without the consent of each such
affected Member; or

 

  ii. except as provided in Section 4.6(j), materially alter or change the
provisions of Section 4.6 or this Section 12.1 hereof in a manner that adversely
affects the Members (excluding the Managing Member) without the written consent
of each Member who at such time holds (together with its Affiliates) at least
ten percent (10%) of the then outstanding Units (other than those held by the
Managing Member); or

 

  iii. materially alter or change any rights, preferences or privileges of any
Interests in a manner that is different or prejudicial relative to any other
Interests, without the approval of a majority in interest of the Members holding
the Interests affected in such a different or prejudicial manner.

 

  (b) Notwithstanding the foregoing subsection (a), the Managing Member, acting
alone, may amend this Agreement, including Exhibit A, (i) to reflect the
admission of new Members, Transfers of Interests, the issuance of additional
Units or Equity Securities, as provided by the terms of this Agreement, and,
subject to Section 12.1(a), subdivisions or combinations of Units made in
compliance with Section 4.1(g), (ii) to the minimum extent necessary to
(A) comply with the provisions of the Bipartisan Budget Act of 2015 and any
Treasury Regulations or other administrative pronouncements promulgated
thereunder and (B) to administer the effects of such provisions in an equitable
manner and (iii) as necessary to avoid the Company being classified as a
“publicly traded partnership” within the meaning of Section 7704(b) of the Code.

 

  (c) No waiver of any provision or default under, nor consent to any exception
to, the terms of this Agreement or any agreement contemplated hereby shall be
effective unless in writing and signed by the party to be bound and then only to
the specific purpose, extent and instance so provided.

Section 12.2 Further Assurances. Each party agrees that it will from time to
time, upon the reasonable request of another party, execute such documents and
instruments and take such further action as may be reasonably required to
accomplish the purposes of this Agreement; provided, that no such additional
documents or instruments or additional acts shall result in material costs or
obligations to a Member without the consent of such Member.

Section 12.3 Successors and Assigns. All of the terms and provisions of this
Agreement shall be binding upon the parties and their respective successors and
assigns, but shall inure to the benefit of and be enforceable by the successors
and assigns of any Member only to the extent that they are permitted successors
and assigns pursuant to the terms hereof. No party may assign its rights
hereunder except as herein expressly permitted.

 

51



--------------------------------------------------------------------------------

Section 12.4 Entire Agreement. This Agreement, together with all Exhibits and
Schedules hereto and all other agreements referenced therein and herein,
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties and there are no warranties, representations or other agreements between
the parties in connection with the subject matter hereof except as specifically
set forth herein and therein.

Section 12.5 Rights of Members Independent. The rights available to the Members
under this Agreement and at Law shall be deemed to be several and not dependent
on each other and each such right accordingly shall be construed as complete in
itself and not by reference to any other such right. Any one or more and/or any
combination of such rights may be exercised by a Member and/or the Company from
time to time and no such exercise shall exhaust the rights or preclude another
Member from exercising any one or more of such rights or combination thereof
from time to time thereafter or simultaneously.

Section 12.6 Governing Law. This Agreement, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware applicable to
contracts made and performed in such State and without regard to conflicts of
law doctrines, except to the extent that certain matters are preempted by
federal Law or are governed as a matter of controlling Law by the Law of the
jurisdiction of organization of the respective parties.

Section 12.7 Jurisdiction and Venue. The parties hereto hereby agree and consent
to be subject to the jurisdiction of any federal court of the District of
Delaware or the Delaware Court of Chancery over any action, suit or proceeding
(a “Legal Action”) arising out of or in connection with this Agreement. The
parties hereto irrevocably waive the defense of an inconvenient forum to the
maintenance of any such Legal Action. Each of the parties hereto further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such Legal Action by the mailing of copies thereof by registered
mail, postage prepaid, to such party at its address set forth in this Agreement,
such service of process to be effective upon acknowledgment of receipt of such
registered mail. Nothing in this Section 12.7 shall affect the right of any
party hereto to serve legal process in any other manner permitted by law.

Section 12.8 Headings. The descriptive headings of the Articles, Sections and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

Section 12.9 Counterparts. This Agreement and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become

 

52



--------------------------------------------------------------------------------

effective (unless otherwise provided therein) when one or more counterparts have
been signed by each party and delivered to the other party.

Section 12.10 Notices. Any notice or other communication hereunder must be given
in writing and (a) delivered in person, (b) transmitted by facsimile or
telecommunications mechanism, provided that any notice so given is also mailed
as provided in clause (c), or (c) mailed by certified or registered mail,
postage prepaid, receipt requested as follows:

If to the Company or the Managing Member, addressed to it at:

Liberty Oilfield Services New HoldCo LLC

950 17th Street, Suite 2000

Denver, CO 80202

Facsimile: (303) 515-2880

Attention: Michael Stock

With copies (which shall not constitute notice) to:

Liberty Oilfield Services Inc.

950 17th Street, Suite 2000

Denver, CO 80202

Facsimile: (303) 515-2880

Attention: R. Sean Elliott

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, TX 77002

Facsimile: (713) 615-5861

Attention: David P. Oelman

or to such other address or to such other Person as either party shall have last
designated by such notice to the other parties. Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 12.10 and an appropriate answerback is received or, if transmitted after
4:00 p.m. local time on a Business Day in the jurisdiction to which such notice
is sent or at any time on a day that is not a Business Day in the jurisdiction
to which such notice is sent, then on the immediately following Business Day,
(ii) if given by mail, on the first Business Day in the jurisdiction to which
such notice is sent following the date three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, on the Business Day when actually received
at such address or, if not received on a Business Day, on the Business Day
immediately following such actual receipt.

Section 12.11 Representation By Counsel; Interpretation. The parties acknowledge
that each party to this Agreement has been represented by counsel in connection
with this Agreement and the transactions contemplated by this Agreement.
Accordingly, any rule of Law, or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.

 

53



--------------------------------------------------------------------------------

Section 12.12 Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable by any Governmental Entity, the remaining
provisions of this Agreement, to the extent permitted by Law shall remain in
full force and effect, provided that the essential terms and conditions of this
Agreement for all parties remain valid, binding and enforceable.

Section 12.13 Expenses. Except as otherwise provided in this Agreement and in
the Reorganization Agreement, each party shall bear its own expenses in
connection with the transactions contemplated by this Agreement.

Section 12.14 No Third Party Beneficiaries. Except as expressly provided in
Sections 7.4, 9.4 and 10.2, nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and permitted assigns, any rights or remedies under this
Agreement or otherwise create any third party beneficiary hereto.

[Signatures on Next Page]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Second Amended
and Restated Limited Liability Company Operating Agreement to be executed as of
the day and year first above written.

 

COMPANY: LIBERTY OILFIELD SERVICES NEW HOLDCO LLC By:  

/s/ Michael Stock

Name:   Michael Stock Title:   Chief Financial Officer

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF

LIBERTY OILFIELD SERVICES NEW HOLDCO LLC



--------------------------------------------------------------------------------

MEMBERS: R/C IV LIBERTY HOLDINGS, L.P. By:   Riverstone/Carlyle Energy Partners
IV, L.P., its general partner By:   R/C Energy GP IV, LLC, its general partner
By:  

/s/ Thomas Walker

Name:   Thomas Walker Title:   Authorized Person LAUREL ROAD, LLC By:  

/s/ Peter Carlton

Name:   Peter Carlton Title:   Managing Director of Oakmont Corp., its
Administrator LAUREL ROAD II, LLC By:  

/s/ Peter Carlton

Name:   Peter Carlton Title:   Managing Director of Oakmont Corp., its
Administrator RIVERSTONE/CARLYLE ENERGY PARTNERS IV, L.P. By:   R/C Energy GP
IV, LLC, its general partner By:  

/s/ Thomas Walker

Name:   Thomas Walker Title:   Authorized Person C. MARK PEARSON By:  

/s/ C. Mark Pearson

Name:   C. Mark Pearson

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF

LIBERTY OILFIELD SERVICES NEW HOLDCO LLC

 



--------------------------------------------------------------------------------

MANAGING MEMBER: LIBERTY OILFIELD SERVICES INC. By:  

/s/ Michael Stock

Name:   Michael Stock Title:   Chief Financial Officer

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF

LIBERTY OILFIELD SERVICES NEW HOLDCO LLC

 

57



--------------------------------------------------------------------------------

EXHIBIT A

 

Member

   Number of Units
Owned      Closing Date Capital
Account Balance  

Liberty Oilfield Services Inc.

     68,975,123.00      $ 1,172,577,091.00  

R/C IV Liberty Holdings, L.P.

     31,457,724.00      $ 534,781,308.00  

Laurel Road, LLC

     3,386,824.00      $ 57,576,008.00  

Laurel Road II, LLC

     10,581,243.00      $ 179,881,131.00  

Riverstone/Carlyle Energy Partners

     569,696.00      $ 9,684,832.00  

C. Mark Pearson

     3,224,799.00      $ 54,821,583.00     

 

 

    

 

 

 

Total

     118,195,409.00      $ 2,009,321,953.00     

 

 

    

 

 

 

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF

LIBERTY OILFIELD SERVICES NEW HOLDCO LLC